SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report under Section13 or 15(d) of the Securities Exchange Act of 1934 For the year ended December31, 2008 o Transition report under Section13 or 15(d) of the Exchange Act For the transition period from To Commission file number Commission File Number: 000-31573 ProElite, Inc. (Exact Name of Small Business Issuer as Specified in its Charter) New Jersey 22-3161866 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 12121 Wilshire Blvd., Suite 1001 Los Angeles, CA 90025 (Address of Principal Executive Offices) (310) 526-8700 (Issuer’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act o Check whether the issuer: (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of the close of trading on March 31, 2009 there were 55,854,726 shares of Common Stock outstanding, shares of which 18,655,709 were held by non-affiliates. The aggregate market value of common shares held by non-affiliates, based on the average closing bid and asked prices on March 30, 2009, was approximately $373,114. State issuer’s revenue for its most recent fiscal year: $12,560,407 Transitional Small Business Disclosure Format (check one):Yes o No x Explanatory Note Prior to the date of this filing, ProElite, Inc. (the "Company") has not filed any periodic reports since August 19, 2008 for the Quarterly Report on Form 10-Q for the period ended June 30, 2008.This Report is one of several reports being concurrently filed by the Company in order to bring its filings current as of the date hereof.The information in this Report relates solely to the period covered thereby, and is not updated for events subsequent to such period. ProElite, Inc. INDEX Page No. PART I Item1 Description of Business 3 Item2 Description of Property 18 Item3 Legal Proceedings 19 Item4 Submission of Matters to a Vote of Security Holders 19 PART II Item5 Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 19 Item6 Management Discussion and Analysis 22 Item7 Financial Statements 26 Item8 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 26 Item8A Controls and Procedures 26 Item8B Other Information PART III Item9 Directors, Executive Officers, Promoters, Control Persons and Corporate Governance, Compliance with Section 16(A) Of The Exchange Act 29 Item10 Executive Compensation 31 Item11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item12 Certain Relationships and Related Transactions, and Director Independence 36 Item13 Exhibits 37 Item14 Principal Accountant Fees and Services 37 302 Certification of Chief Executive Officer 302 Certification of Chief Financial Officer 906 Certification of Chief Executive Officer 906 Certification of Chief Financial Officer 2 PART I. Forward Looking and Cautionary Statements This Form 10-Kcontains certain forward-looking statements. For example, statements regarding our financial position, business strategy and other plans and objectives for future operations, and assumptions and predictions about future product demand, supply, manufacturing, costs, marketing and pricing factors are all forward-looking statements. These statements are generally accompanied by words such as “intend,” “anticipate,” “believe,” “estimate,” “potential(ly),” “continue,” “forecast,” “predict,” “plan,” “may,” “will,” “could,” “would,” “should,” “expect” or the negative of such terms or other comparable terminology. We believe that the assumptions and expectations reflected in such forward-looking statements are reasonable, based on information available to us on the date hereof, but we cannot assure you that these assumptions and expectations will prove to have been correct or that we will take any action that we may presently be planning. However, these forward-looking statements are inherently subject to known and unknown risks and uncertainties. Actual results or experience may differ materially from those expected or anticipated in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, regulatory policies, competition from other similar businesses, and market and general policies, competition from other similar businesses, and market and general economic factors. This discussion should be read in conjunction with the consolidated financial statements and notes thereto included in this report. If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from what we project. Any forward-looking statement you read in this report reflects our current views with respect to future events and is subject to these and other risks, uncertainties and assumptions relating to our operations, results of operations, growth strategy, and liquidity. All subsequent forward-looking statements attributable to us or individuals acting on our behalf are expressly qualified in their entirety by this paragraph. You should specifically consider the factors identified in this report, which would cause actual results to differ before making an investment decision. We are under no duty to update any of these forward-looking statements after the date of this report or to conform these statements to actual results. Overview You should read the information in this Item 1 together with our financial statements and notes thereto that appear elsewhere in this report. Item 1. Description of Business Mixed Martial Arts, commonly referred to as MMA, is a sport growing in popularity around the world. In MMA matches, athletes use a combination of a variety of fighting styles, including boxing, judo, jiu jitsu, karate, kickboxing, muy thai, tae kwon do, and wrestling. Typically, MMA sporting events are promoted either as championship matches or as vehicles for well-known individual athletes. Professional MMA competition conduct is regulated primarily by rules implemented by state athletic commissions and is currently permitted in over thirty states. Athletes win individual matches by knockout, technical knockout (referee or doctor stoppage), submission, or judges’ decision. ProElite, Inc., a New Jersey corporation (the “Company”) is a holding company for entities that (a) organize and promote mixed martial arts matches, and (b) create an internet community for martial arts enthusiasts and practitioners. On October 3, 2006, pursuant to a Share Exchange Agreement dated concurrently between us and the shareholders of Real Sport, Inc., a California corporation, we issued 25,000,000 shares of our common stock in exchange for all of the issued and outstanding shares of Real Sport. As a result of this reverse merger transaction, Real Sport is now our wholly owned subsidiary, though from an historical perspective it was deemed to have been the acquirer in the reverse merger and the survivor of the reorganization. Concurrently with the closing of the reverse merger, we completed a private placement of our securities with gross proceeds of $10,000,000. Real Sport is the holding company of ProElite.com (formerly EliteXC.com and I-Fight, Inc.) and EliteXC Live (formerly MMA Live, Inc. and Jungle Fight, Inc.), which were formed on August 10, 2006 and September 13, 2006, respectively. EliteXC, our fight brand, produces and promotes live events featuring the top fights in MMA while ProElite.com has created an MMA grassroots online social network. We cross-promote our internet and live properties so that each can strengthen the other. 3 On October 20, 2008,management, with Board ratification, decided to close or sell all operations and began an extended period of restructuring its balance sheet, divesting itself of certain assets, settlement of contingent liabilities, and attempting to raise additional capital.All entities and transactions discussed below are operations that are the subject of this Board action and will be reported as discontinued operations in the financial statements included in Item 7 of this report. SHOWTIME On November 8, 2006, the Company entered into a television distribution agreement with Showtime Networks (“Showtime”) to televise the Company’s live events. The agreement provides that the Company will provide a minimum number of events for the years 2007 through 2009. There was no license fee payable by Showtime on account of Showtime events in 2007 and the Company bore all costs and expenses for the events. License fees in 2008 and 2009 will be split between the Company and Showtime. For each event featured on pay-per-view, the Company will receive the proceeds received by Showtime, less the distribution fee and advances made by Showtime on the Company’s behalf for marketing, public relations and television production. Any revenues derived from the sale of the Company’s merchandise by Showtime, or through Showtime Networks’ website or telecasts will be split 70% to the Company and 30% to Showtime. In connection with this agreement, the Company issued a warrant to purchase 2.5 million shares of common stock at a per share exercise price of $2.00. These warrants were valued at $606,579, were recorded in prepaid distribution costs, and are being amortized into operations over a three-year period commencing November 2006. On January 5, 2007, pursuant to a Securities Purchase Agreement the Company entered into with Showtime, the Company issued an aggregate of 1,666,667 units for $5 million in cash, each unit consisting of 3 shares of common stock and a three-year warrant to purchase 1 share of common stock at a per share exercise price of $2.00 to Showtime, at a per unit price of $3.00. These warrants have been valued at $345,000 and were recorded in additional paid-in capital. Additionally, the Company issued a seven-year warrant to purchase 2.5 million shares of common stock to Showtime at a per share exercise price of $2.00, in consideration of the funding and the exclusive distribution agreement provided to the Company. These warrants have been valued at $608,000 and will be amortized into operations over a three-year period commencing January 5, 2007. The Showtime warrants were exercisable as of the date of grant, January 5, 2007. Pursuant to the investor rights agreement entered into with Showtime, the Company granted Showtime the right to appoint one member to the Board of Directors, and Santa Monica Capital Partners II, LLC, the Company’s largest shareholder, has agreed to vote all shares it owns or over which it has voting control in whatever manner necessary to ensure that the Showtime designee will be elected to the Board of Directors at each annual or special meeting of shareholders at which an election of directors is held or pursuant to any written consent of the shareholders. In September 2008, Showtime and the Company engaged in discussions in connection with the potential purchase by CBS of certain assets owned by PEI in exchange for the forgiveness of the loans from Showtime as well as the placement of additional cash from Showtime and the return of Showtime’s equity investment. These discussions ended on October 14, 2008, when Showtime advised PEI that it was ending all negotiations to purchase PEI’s assets.The next day, October 15, 2008, Showtime sent to PEI a Notice of Default claiming that PEI failed to maintain the minimum cash balance under a Senior Secured Note Purchase Agreement and related Security Agreement.Then on October 31, 2008, Showtime gave the Company a notice that it intended to sell all of the Company’s personal property, whether tangible or intangible, to the highest bidder at a public sale to be held on November 17, 2008. On November 13, 2008, the Company received correspondence from CBS Corporation, on behalf of Showtime that the sale of assets of ProElite, Inc. and its subsidiaries originally scheduled for November 17, 2008 had been adjourned. Finally, on February 5, 2009, CBS and Showtime entered into a General Mutual Release and Termination Agreement with the Company agreeing to a mutual release and termination of any and all claims, agreements, debts, liens, damages or liabilities of any nature. This agreement was completed in conjunction with the Strikeforce Agreement outlined below. STRIKEFORCE On February 5, 2009 the Company entered into an Asset Purchase Agreement and other related agreements with Explosion Entertainment, LLC (“Strikeforce”). Under the terms of the Purchase Agreement, Strikeforce acquired from the Company certain EliteXC fighter contracts, a library of televised EliteXC events and specified related assets.Consideration paid for the assets consisted of (i) $3 million in cash paid at closing into an escrow account for the benefit of the Elite XC’s vendors, (ii) the assumption of certain liabilities relating to the assets sold and (iii) contingent consideration in the form of rights to receive a portion of the license fee earned by Strikeforce under a distribution agreement between Strikeforce and Showtime Networks Inc. (“Showtime”).After payment of vendors from escrow, the Company was able to retain approximately $300,000.The license fee is payable to the Company until February 28, 2012, subject to limited extensions. 4 KOTC Pursuant to a purchase agreement dated September11, 2007 among King of the Cage, Inc. (“KOTC”), Terry Trebilcock and Juliemae Trebilcock, the selling shareholders of KOTC, and the Company, on September 11, 2007 the Sellers sold to the Company all of the shares of capital of KOTC. The consideration for such shares is the payment to the shareholders of KOTC of $3,250,000 cash at closing; a minimum of 178,571 restricted shares of the Company’s common stock expected to be delivered in April 2008 to the KOTC shareholders and/or their designees; and $500,000 in cash to be paid sixty days from closing subject to any offset for any indemnity claims by the Company. Additionally, the Company has agreed to make contingent payments over a five-year period of up to an additional $5,000,000 (payable in part in cash and in part in shares of the Company’s common stock, as provided in the purchase agreement) in accordance with a schedule based on the number of events produced under the supervision of Terry Trebilcock under the KOTC name and earnings before interest, taxes, depreciation and amortization for KOTC’s operations during such period. As security for these contingent payments, the Company agreed to grant to the shareholders of KOTC a first priority security interest in the KOTC shares. The Company also agreed to enter into a five-year employment agreement with Trebilcock pursuant to which Mr. Trebilcock will serve as President of KOTC andsupervise the production of live mixed martial events under the KOTC brand and such other duties as may be assigned to him by the Company. In addition to a salary of $150,000, Trebilcock is to receive a share of KOTC’s EBITDA over specified levels. On July 10, 2009 the Company in an effort to settle contingent liabilities consummated a strict foreclosure under the California Commercial Code in which an entity affiliated with Terry Trebilcock and Juliemae Trebilcock (the “Secured Parties”) acquired all of the outstanding stock of the Company’s wholly-owned subsidiary, King of the Cage, Inc. (“KOTC”) and certain other related assets.The strict foreclosure was effected pursuant to an Acceptance Of Collateral In Full Satisfaction Of Obligations At Less Than Face Value And Purchase Agreement, dated July 9, 2009 (the “Agreement”) between the Company, on the one hand, and the Secured Parties and their affiliated entity, KOTC Acquisition, LLC (“Acquisition”), on the other hand.Mr. Trebilcock was the President of KOTC at the time the strict foreclosure was consummated. Management believes that any and all issues between the parties has been satisfactorily resolved. In addition to settling all outstanding claims, allegations and prior contracts between them, the Company received at closing certain earn-out rights, as described below and the Acquiror and the Secured Parties accepted the KOTC stock, in a “strict foreclosure”, in full satisfaction of all prior obligations between the parties. The Acquiror agreed to pay the Company an earn-out, subject to certain maximums, as follows (i) a specified percentage of the Secured Parties’ percentage interest in the net cash flow; plus (ii) a specified percentage of the Secured Parties’ percentage interest in any proceeds the Secured Parties actually receive from, generally, a sale of Acquiror or KOTC, or from distributions to the Secured Parties from issuances of debt or equity securities by Acquiror; plus (iii) a specified percentage of the proceeds the Secured Parties actually receive in any sale of their equity interests in Acquiror or KOTC. The earn-outs are subject to certain limitations, which vary depending on when the earn-out is paid.The earn-out obligations were guaranteed by the Secured Parties. 5 Private Placement of Securities in July 2007 Effective July 12, 2007,the Company entered into a Securities Purchase Agreement (“SPA”), dated June 29, 2007,withfour institutional investors, whereby theCompany issued and sold in a private placement 3,214,285 units for an aggregate purchase price of approximately $22,500,000. Each unit consisted of one share of the Company’s common stock and one-half of a five-year warrant to purchase one share of the Company’s common stock for $7.00 per share. An additional 357,143 units were also purchased by the investors under the SPA, consisting of 357,143 shares sold by certain shareholders of the Company and warrants to purchase an additional 178,571 shares of common stock to be issued by the Company. The Company’s agreement to issue the additional warrants was in consideration of the selling shareholders’ entering into a lock-up agreement, which terms are described below. The selling shareholders included directors, executive officers, shareholders holding at least 5% of the outstanding shares of common stock of the Company, and their affiliates. The Company also entered into a Registration Rights Agreement with the investors. Securities Purchase Agreement The Securities Purchase Agreement contains a number of covenants by the Company that are outlined below in this paragraph. The Company will not file any registration statements on Form S-8, or other registration statements covering securities issued or that may be issued to its employees, directors, consultants or others for services, for a two-year period following July 31, 2007, subject to certain exceptions. The Company also provided the investors with anti-dilution coverage for a period ending on the second anniversary of the effective date of the Registration Statement, which was declared effective on September 5, 2007. Subject to certain exclusions, the anti-dilution coverage provides for the issuance of additional shares of common stock and adjustments to the exercise price of the warrants issued to the investors of the July 2007 private placement if the Company issues additional securities, including convertible securities, options or other rights to acquire securities, that exceed an aggregate of 200,000 shares of common stock at a price or exercise price per share of common stock less than $7.00 (subject to a floor of $2.00 per share and adjustment for splits, recapitalizations, reorganizations). Investor Warrants The warrants issued to the investors in the private placement are exercisable at any time and expire June 29, 2012. The exercise price of these investor warrants is $7.00 per share, subject to adjustments for stock splits, combinations, stock dividends or distributions, reclassification, conversion, capital reorganization, merger or consolidation. The investor warrants contain a provision providing for full anti-dilution coverage on the same terms as provided in the Securities Purchase Agreement for a period ending on September 5, 2009. A holder may also exercise its warrants at any time by means of a cashless exercise in which the holder shall be entitled to receive shares of common stock for the number of shares underlying the warrants equal to the appreciation in the warrants above the exercise price at the time of the exercise. The amount of the appreciation will be determined against a referenced per share price that in no event may exceed $15. The warrants do not confer upon holders any voting or other rights as stockholders of the Company. Registration Rights Agreement Pursuant to the Registration Rights Agreement, the Company filed a Registration Statement with the Securities and Exchange Commission. The Registration Statement, which was declared effective on September 5, 2007, covered the resale of: (i) all of the securities underlying the units sold in or in connection with the July 2007 private placement, and (ii) any securities not already registered that were issued in connection with the Company’s private placement on October 3, 2006. The Company may also be required, under certain circumstances, to pay the investors and Hunter World Markets, Inc., the placement agent in the private placement offering, specified liquidated damages if it is unable to maintain the effectiveness of the Registration Statement. Placement Agent Agreement Pursuant to a placement agent agreement dated June 25, 2007, Hunter World Markets, Inc., an NASD member firm, acted as the exclusive placement agent in the private placement on July 12, 2007, and received: (i) a fee of $2,500,000 (ii) warrants to purchase 3,571,428 shares of common stock, which expires on July 31, 2012, and (iii) subject to certain terms and conditions, the right to prominent signage at three of the Company’s scheduled events per year for a two year period commencing August 1, 2007, subject to certain exceptions. The placement agent warrants have the same exercise price, cashless exercise feature and full anti-dilution coverage as the warrants issued to investors. The placement agent warrants do not confer upon its holder or holders any voting or other rights as stockholder of the Company. The Company conferred upon Hunter the right to nominate up to two members of the Company’s Board of Directors, including Hunter’s existing designee, and for a period ending on September 5, 2009, the right of first refusal for any equity, convertible debt or debt financing entered into by the Company, other than certain financings with strategic investors. The Company has undertaken to indemnify Hunter for certain claims and liabilities that may arise in connection with the offer and sale of the units. The Company has also agreed to pay for one or more tombstone ads not to exceed $50,000 and to reimburse Hunter for fees of its counsel subject to a minimum of $25,000. The Company has further covenanted with Hunter to use best efforts as soon as practicable followingJuly 31, 2007, subject to certain exceptions to apply for listing of the Company’s shares for trading on, and diligently attempt to be listed on, the Nasdaq Stock Market or the American Stock Exchange. 6 Lock-Up Agreements As a condition to closing under the placement agent agreement, the Company’s officers, directors and principal shareholders, including without limitation, Santa Monica Capital Partners II, LLC and its principals, Showtime Networks, Inc., Lifelogger, LLC, and other persons who may be identified by Hunter, entered into agreements whereby each agreed not to sell any shares owned directly or indirectly by any of them for a period of 18 months ending on March 5, 2009. Waiver of Liquidation Fees and Amendment to the Registration Rights Agreement from the October 2006 private placement offering Pursuant toa Waiver and Amendment to Registration Rights Agreement, dated as of June 27, 2007, Hunter World Markets and the subscribers to the Company’s private placement offering on October 3, 2006 waived the liquidated damage payments owed by the Company, in accordance with the Registration Rights Agreement, dated October 3, 2006, andthe Company agreed to file a registration statement covering the resale of the remaining shares of its common stock underlying the warrants previously issued to Hunter and the subscribers in connection with its private placement in October 2006,whichwas declared effective on September 5, 2007. Mark Burnett and JMBP, Inc. The Company entered into an agreement with Mark Burnett and JMBP, Inc., a California corporation wholly-owned by Mark Burnett, in connection with a television series involving MMA for the initial exhibition during prime time on one of the specified networks or cable broadcasters. JMBP (or a separate production services entity owned or controlled by JMBP) will render production services in connection with the series and will be solely responsible for and have final approval regarding all production matters, including budget, schedule and production location. It is anticipated that, as a condition to involvement in the series, each of the series contestants will sign a separate agreement with us or one of our affiliates for services rendered outside of the series. JMBP will own all rights to the series. The Company and JMBP will jointly exploit the Internet rights in connection with the series on ProElite.com and other websites controlled by the ProElite.com website. The Company is entitled to a certain share of JMBP’s proceeds from the series. Subject to specified exceptions, JMBP and Mark Burnett have agreed to exclusivity with respect to mixed martial arts programming. The term of the agreement extends until the earlier of the end of the term of the license agreement with the broadcast of the series or the failure of JMBP to enter into such a license agreement by June 15, 2008. In connection with the agreement, we issued to Burnett warrants to purchase up to 17,000,000 shares of the Company's common stock. The warrants are divided into nine tranches with varying vesting dates. The warrants have an exercise price of $3.00 per share (subject to adjustment) as set forth in the warrant. The expiration date for a particular tranche of warrants is the latest to occur of (i) June 15, 2013; (ii) the date which is one year after the vesting date of any such tranche, and (iii) one year after the expiration of the term of the license agreement entered into with a broadcaster. The Company, Burnett and Santa Monica Capital Partners II, LLC, one of the Company's shareholders, entered into an Investor Rights Agreement providing certain registration rights with respect to the shares underlying the warrants, co-sale rights with Santa Monica Capital Partners II, LLC, restrictions on resale and board observation rights. The Subscription Agreement and warrant was amended on July 16, 2007 to, among other things, provide that 1,000,000 of the shares of common stock of the Company included in the warrant will not be subject to forfeiture under any circumstances, irrespective of whether or not a license agreement with a broadcaster is entered into. 7 The Company subsequently entered into an Amendment to Warrant and Related Agreements, dated June 28, 2007, with JMBP, Inc. and Mark Burnett, pursuant to which: (i) The agreement between the parties related to a reality TV show and the warrant issued pursuant to such agreement, both dated June 15, 2007, now provides that 1,000,000 shares of Common Stock included in the warrant will not be subject to forfeiture under any circumstances (irrespective of whether or not a license agreement with a broadcaster is entered into); (ii) Mr. Burnett will not sell any shares of Common Stock or shares of Common Stock underlying the warrants for a period of 18 months from the effective date of the Registration Statement, under the Investor Rights Agreement, dated June 15, 2007; and (iii) The provision regarding the termination of the Investor Rights Agreement if a license agreement with a broadcaster is not entered into within one year after the effective date of the Investor Rights Agreement was removed. On July 9, 2009, the Company, Mark Burnett and his affiliate JMPB, Inc. entered into a Settlement Agreement and Mutual Release. Under the release, the parties terminated the following agreements between them, except as to certain limited provisions: (1) an agreement related to a reality television series then-entitled "Mixed Martial Arts Reality Show" (a/k/a "Bully Beatdown"); (2) a Subscription Agreement and together with certain other parties, an Investor Rights Agreement; (3) a warrant issued to Burnett dated as of May 17, 2007 (as amended, the "Warrant"); (4) an Amendment to Warrant and Related Agreements ("First Underlying Amendment") as of June 28, 2007, and (5) a Second Amendment to Warrant and Related Agreements ("Second Underlying Amendment") as of June 1, 2008 (the Underlying Agreement, Subscription Agreement, Investor Rights Agreement, Warrant, First Underlying Amendment and Second Underlying Amendment are collectively referred to herein as the "Underlying Documents"). The terminated agreements principally related to the Company's prior rights with respect to the exploitation and development of the Series, and equity rights arising from the Warrant and related investor rights. In addition, the parties settled and resolved fully and finally any and all grievances, disputes, controversies, differences, and claims between the parties arising out of or relating to the Underlying Documents that exist or may exist between them, as of the date of the release. Entlian Corporation The Company entered into an investment agreement with Entlian Corporation, a Korean corporation, and CJ Media Inc., a Korean corporation, pursuant to which the Company purchased a 32% interest in Entlian on September 18, 2007 (assuming the mandatory conversion of certain debt owed by Entlian to CJ Media into shares of capital stock of Entlian), for an aggregate purchase price of US$1,000,000 and 100,000 restricted shares of the Company’s common stock. These shares are subject to a lock-up for a period ending 18 months after September 5, 2007. CageRage Pursuant to a purchase agreement dated September12, 2007 among Belgravia Entertainment International Limited, John Faraday and the Company, on September 12, 2007 Belgravia sold to the Company all of the share capital of Mixed Martial Arts Promotions Limited, an English company, and the Mixed Martial Arts Productions Limited, an English company (together referred to as “CageRage”). The consideration for the shares of capital stock of the two companies is the payment to Belgravia of $1,219,000, the issuance of 500,000 restricted shares of the Company’s common stock and the payment of an additional $1,000,000 within three business days of the first anniversary of the closing of the transactions, as contemplated in the purchase agreement (subject to any offset for breach of warranty). Management believes that the cessation of all operations n 2008 satisfactorily resolves any and all issues between the parties.Additionally, the Company repaid at closing (a)a loan by Integrated Technologies and Systems Limited in the amount of $2,600,000 and (b)a loan by Andrew Gear of $181,000, each made to Mixed Martial Arts Promotions Limited. Future Fight Productions Pursuant to an Asset Purchase Agreement consummated on December 7, 2007, among Future Fight Productions, Inc. (“FFP”), the shareholders of FFP, and the Company, FFP agreed to sell to the Company all of the assets of FFP relating to the mixed martial arts business. The consideration for these assets was $350,000 cash at the closing; and 200,000 restricted shares of the Company’s common stock. 100,000 shares of the Company’s common stockwere delivered on the closing, and the remaining 100,000 of such shares are to be delivered in equal installments on each of the first three anniversaries of the closing. A portion of the Company’s common stock is subject to forfeiture in the event of the occurrence of certain events. Additionally, the Company will pay an additional $100,000 in cashif FFP’s EBITDA fora certain12 month period exceeds a given threshold. The purchase agreement also contemplates a five-year Consultation Agreement between the Company and FFP, including the payment to FFP of a portion of FFP’s EBITDA. CBS Distribution Agreement, Warrant Issuance and Showtime Warrant Exercise The Company and CBS Entertainment (“CBS”) entered into an agreement dated as of February 22, 2008 (the “Broadcast Agreement”) pursuant to which CBS has the right to place an order for four two-hour mixed martial arts fight programs (the “Events”) for live broadcast during a period of one year. CBS was also granted four subsequent, consecutive annual options to order four additional two-hour Events and to order Events other than two-hours in length. In addition to the Events, CBS may order derivative type programs based on the Events. CBS will pay to the Company a per Event license fee. During the term, subject to limited exceptions, the Company’s ProElite and EliteXC brands will be exclusive to CBS in broadcast television and premium cable in the United States (excluding Puerto Rico) and Bermuda. In connection with the Broadcast Agreement, the Company and Showtime Networks Inc. (SNI”), an affiliate of CBS, entered into a Subscription Agreement dated as of February 22, 2008 pursuant to which the Company agreed to issue two Warrants to SNI (the “New Warrants”) each for the purchase of 2,000,000 shares of the Company’s Common Stock at an exercise price of $2.00 per share. The first Warrant vests immediately and is for a term of five years from February 22, 2008. The second Warrant vests in four equal tranches of 500,000 shares with each respective tranche to vest if an Event is broadcast pursuant to the Broadcast Agreement. The term of each tranche is five years from the date that such tranche vests. Pursuant to an Investor Rights Agreement between the Company and SNI dated as of February 22, 2008, the Company granted to SNI certain registration rights with respect to the shares issuable upon exercise of the New Warrants, and SNI agreed that such shares and the New Warrants are subject to certain transfers restrictions until March 5, 2009. Pursuant to the Subscription Agreement, effective February 22, 2008, the Company issued the New Warrants to SNI. Additionally, SNI exercised part of the warrants previously issued to SNI in January 2007. The exercise was for an aggregate of 2,000,000 shares of the Company’s Common Stock (the “Warrant Shares”) resulting in proceeds to the Company of $4,000,000. The issuance of the New Warrants and the Warrant Shares are exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Section 4(2) thereof. SNI has represented that it was acquiring the Warrants for investment purposes only. The Company will place appropriate restrictions on transfer of the securities issued, and the certificates evidencing the New Warrants and the Warrant Shares will bear a restricted legend. On June 18, 2008, the Company entered into a Senior Secured Note Purchase Agreement and related documents with Showtime. Under the agreements, Showtime funded a note payable by the Company and the Company issued warrants to Showtime. The note has a face value of $3,500,000, of which the Company received $3,000,000 after an original issue discount of $500,000, and a first priority security interest in the unpledged assets of the Company. The note accrues interest at 10% per annum payable at maturity. The note matures on June 17, 2009. The note agreement includes a covenant that the Company maintain a minimum unrestricted cash balance of $550,000. The face value of the note together with accrued, unpaid interest may be prepaid without penalty prior to maturity. The $0.5 million discount from the face value of the note payable will be accreted into the note liability balance over 12 months, the term of the note. 8 In connection with the financing, the Company issued a warrant to purchase 100,000 shares of common stock. The warrant has an exercise price of $0.01 per share, a term of 36 months and an estimated fair value of $149,040. The warrant value is being amortized to interest expense over 12 months, the term of the note. The Senior Secured Note Purchase Agreement allows the Company to raise additional indebtedness up to $3,500,000 (“Additional Indebtedness”) with collateral pari pasu with the Showtime notes, provided that Showtime has approval rights over any new holder of Additional Indebtedness, the right to purchase any Additional Indebtedness from new holders of debt, and sole power to exercise remedies upon a default of any Additional Indebtedness. Effective October 3, 2008, ProElite, Inc. (the “Company”) entered into an amendment (the “Amendment”) to a license agreement with CBS Entertainment (“CBS”) originally dated January 10, 2008, as revised and dated February 21, 2008 (the “Agreement”) in connection with the production and licensing of live world-class mixed martial arts fight programs. Previously, CBS ordered an additional event under the Agreement from the Company scheduled to be presented on October 4, 2008, at The BankAtlantic Center in Sunrise, Florida (the “Sunrise Event”). The Company advised CBS that it was unable to deliver the Sunrise Event ordered by CBS for October 2008 under the current terms of the Agreement. Accordingly, the Company and CBS agreed to amend the Agreement whereby CBS would assume all expenses for the event and receive all revenue from the event. CBS advanced the estimated event costs according to an agreed upon budget in order for the Company to pay expenses related to the event. Additionally, the Company and CBS waived mutual exclusivity under the Agreement for the Sunrise Event. On October 16, 2008, the Company received a Notice of Default and Reservation of Rights dated October 15, 2008 from Showtime Networks (“Showtime”). Showtime claimed in the notice that the Company has violated a debt covenant under a Senior Secured Note Purchase Agreement dated June 18, 2008, and related Security Agreement dated September 10, 2008, as amended by Amendment No. 1 thereto dated September 10, 2008, and related promissory notes, each as may be amended from time to time (the “Loan Agreements”), requiring the Company to maintain at least $550,000 of unrestricted funds with a nationally recognized financial institution. Approximately $6.3 million is outstanding under the Loan Agreements, which is secured by substantially all of the Company’s assets. The notice states that Showtime may, within three business days, exercise rights and remedies set forth in clauses (a) through (e) of Section 6.1 of the Security Agreement. These rights and remedies include: (a) exercising any and all rights as beneficial and legal owner of the Company’s assets; (b) selling or assigning the Company’s assets in whole or in part; (c) granting a license or franchise to use the Company’s assets in whole or in part; (d) suing, demanding, collecting or receiving in Showtime’s name and money property or receivable on account of or in exchange for the Company’s assets; or (e) exercising all voting, consensual or other powers of ownership pertaining to the Company’s assets as if Showtime were the sole and absolute owner thereof. On October 31, 2008, Showtime gave theCompany a notice pursuant to the Security Agreement, as amended, that it intends to sell all of the Company’s personal property, whether tangible or intangible, to the highest bidder at a public sale to be held on November 17, 2008. Showtime reserves its rights under the Security Agreement, as amended, and applicable law to adjourn or cancel the sale and thereafter dispose of such property in a public or private sale or in any other manner provided by applicable law. On November 13, 2008, the Company received correspondence from CBS Corporation, on behalf of Showtime Networks, Inc. (Showtime), that the sale of assets of ProElite, Inc. and its subsidiaries originally scheduled for November 17, 2008 has been adjourned for no less than two weeks from that date. The correspondence also confirmed that Showtime will provide the Company with notice of intention to schedule a sale of assets. On February 5, 2009, CBS and Showtime entered into a General Mutual Release and Termination Agreement (the “Release and Termination Agreement”) with theCompany and certain of its subsidiaries pursuant to which the parties agreed to a mutual release and termination of any and all claims, agreements, debts, liens, damages or liabilities of any nature, now existing or hereafter arising, including, without limitation, termination of the Distribution Agreement, the Note Purchase Agreement and the Security Agreement and cancellation of all indebtedness of theCompany to Showtime under the promissory notes dated December 17, 2007 (as amended June 17, 2008), June 18, 2008 and September 10, 2008. Notwithstanding the foregoing, the Release and Termination Agreement excluded certain matters which shall continue in full force and effect, including the Securities Purchase Agreement, the First Investor Rights Agreement (other than Sections 7, 8, 9 and 10 thereto), the Second Investor Rights Agreement, the Subscription Agreement, Warrant #1, Warrant #2, Warrant #3, Warrant #4 (other than Section 4.5 thereto), Warrant #5 (other than Section 4.5 thereto), Warrant #6 and any shares of common stock of the Issuer held by Showtime. In conjunction with the Release and Termination Agreement discussed above, on February 5, 2009, ProElite, Inc. (the "Company") and its wholly-owned subsidiary, EliteXC Live (together with the Company, the "Sellers"), entered into an Asset Purchase Agreement (the "Purchase Agreement") and other related agreements with Explosion Entertainment, LLC ("Strikeforce"). Under the terms of the Purchase Agreement, Strikeforce acquired from the Sellers certain EliteXC fighter contracts, a library of televised EliteXC events and specified related assets.Consideration paid for the assets consisted of (i) $3 million in cash paid at closing, (ii) the assumption of certain liabilities relating to the assets sold and (iii) contingent consideration in the form of rights to receive a portion of the license fee earned by Strikeforce under a distribution agreement between Strikeforce and Showtime Networks Inc. ("Showtime"). The license fee is payable to the Sellers until February 28, 2012, subject to limited extensions. The Purchase Agreement contains typical representations and warranties by the Sellers regarding the Sellers' business, operations and financial condition. Each party agreed to indemnify the other party for breaches of representations, warranties, and covenants, subject to certain limitations. In connection with the closing of the transactions under the Purchase Agreement, the Sellers also entered into certain non-exclusive license agreements with Strikeforce, pursuant to which Strikeforce will license from the Sellers certain trademarks and other specified intellectual property. As a result of the Purchase Agreement, the Company is entitled to receive license fee income on certain Strikeforce productions through the second quarter of 2012. Due to the sale, the Company will recognize a gain on sale of assets in the first quarter of 2009. STRATUS Effective October 12, 2009, the Company entered into a Strategic Investment Agreement with Stratus Media Group, Inc. (“SMGI”) pursuant to which the Company agreed to sell to SMGI, shares of the Company’s Series A Preferred Stock (the “Preferred Shares”).The Preferred Shares are convertible into the Common Stock of the Company.The amount of shares of Common Stock issuable upon conversion on a cumulative basis is equal to 95% of the sum of (a) the issued and outstanding shares of the Company as of the closing plus (b) any shares of the Company’s Common Stock issued after the closing upon exercise or conversion of any derivative securities of the Company outstanding as of the closing, subject to any adjustment for stock splits, stock dividends, recapitalizations etc. and, in all cases, after giving effect to the shares issuable upon conversion of the Preferred Shares.The purchase price of the Preferred Shares is $2,000,000 which will be used by the Company for payment of outstanding liabilities, general working capital and other corporate purposes and repayment of all amounts due under a note(s) of the Company with respect to advances made to the Company by SMGI of $100,000. Certain present and former key executives of the Company will continue with the Company.This transaction closed on June 14, 2011. RISK FACTORS An investment in our securities involves a high degree of risk. You should carefully consider the risks described below before deciding to invest in or maintain your investment in our Company. The risks described below are not intended to be an all-inclusive list of all of the potential risks relating to an investment in our securities. If any of the following or other risks actually occur, our business, financial condition or operating results and the trading price or value of our securities could be materially adversely affected. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks faced by us described below and elsewhere in this report.In addition, in light of the management decision on October 20, 2008 to restructure the Company, there is a risk that the Company may not be able to reinvigorate its business. 9 RISKS RELATED TO OUR BUSINESS We have a limited operating history, which makes it difficult to evaluate our business and our ability to achieve our business objectives. We have a limited operating history in the mixed martial arts business. Since we have a short operating history, you will have little basis upon which to evaluate our ability to achieve our business objectives. Our revenues do not cover our cost of sales to date, and we cannot guarantee that we will produce revenues that will exceed our cost of sales or total operating expense. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies entering a new and rapidly evolving business. Our limited operating history makes forecasting our revenues and expenses difficult, and we may be unable to adjust our spending in a timely manner to compensate for unexpected revenue shortfalls. As a result of our limited operating history, it is difficult to accurately forecast our future revenues. We have limited meaningful historical financial data upon which to base planned operating expenses. Current and future expense levels are based on our operating plans and estimates of future revenues. Revenues and operating results are difficult to forecast because they generally depend on our ability to promote events and the growth in popularity of our franchise. As a result, we may be unable to adjust our spending in a timely manner to compensate for any unexpected revenue shortfall, which would result in further substantial losses. We may also be unable to expand our operations in a timely manner to adequately meet demand to the extent it exceeds expectations. We may be unable to compete successfully with our competitors. We face competition from existing international organizations such as the Ultimate Fighting Championship and Pride Fighting. Both Ultimate Fighting Championship, or UFC, and Pride Fighting are owned by Zuffa, LLC, a widely known MMA promoter in the United States. UFC produces MMA events for cable television through its agreement with Spike TV and for pay-per-view audiences. Other U.S. based MMA competitors include Strikeforce and International Fight League. Most promoters operate on an event-by-event basis and rely on the presence of a few well-known athletes to promote their events. Pride Fighting is a Japan-based organization that draws significant live event and television audiences. Pride hosted its first event in Tokyo in 1997. Pride organized U.S.-based events in October 2006 and February 2007. Pride is only available via pay-per-view, and makes available its old library content on the FOX Sports channel. Pride draws upon a global talent pool for its events with many fighters coming from the United States, Brazil, Asia and Europe. In addition to these larger organizations that enjoy global followings, we will compete with local market based organizations. For our live and television audiences, we face competition from other professional and college sports as well as from other forms of live, filmed and televised entertainment and other leisure activities. We compete with entertainment companies, professional and college sports leagues and other makers of branded apparel and merchandise for the sale of our branded merchandise, including hats, t-shirts, sweatshirts, fight apparel, gloves, jackets and other similar items. Many of our competitors have greater technical and financial resources than we do. Some of these competitors have also been in operation for a period of time and have accumulated an installed base of fans. If we are unable to distinguish our mixed martial arts events and products from competing events, or if competing products reach the market first, we may be unable to compete successfully with current or future competitors. This would cause our revenues to decline and affect our ability to achieve profitability. We may be unable to compete with new competitors with greater resources that enter into the mixed martial arts industry. As the mixed martial arts industry continues to grow and gain mainstream popularity, new competitors with superior resources will enter the MMA market. The Company may not have the resources necessary to compete with these new competitors, nor is there any guarantee that these new competitors will not prevent the Company from accomplishing its goals. The Internet side of our business, ProElite.com, may have difficulty gathering market momentum. A significant part of our business depends on our ability to attract a customer base to drive revenues on the Internet side, as described in Business, above. There is no guarantee that we will be able to create a compelling product that will attract a significant customer base. Accordingly, we have generated less revenue than our costs and we cannot predict this will change in the relevant future period. The Internet side of our business could take significant capital and time to develop. Developing the Internet side of our business will take significant capital outlays. If we are not initially successful in gathering an installed customer base we may either have to spend additional money or raise additional capital to fund the added expenditures. Additionally, it could take extra time to develop the Internet model that could affect the timing of our projected revenue stream. 10 The establishment of relationships with advertisers is necessary for us to achieve significant revenues. Our revenue model includes significant revenues from advertising. If we are unable to develop sufficient relationships with key advertisers, we might not be able to achieve the revenues that we are projecting. Our success depends on fan interest, so our business could fail if there is not a continued interest in our sport. Mixed martial arts is a relatively new sport, so its continued popularity cannot be assumed, like baseball, basketball, football, golf, or boxing. As public tastes change frequently, interest in MMA may decline in the future. Such decline would threaten our ability to generate revenue and earn profits. The success of our live events depends upon our ability to recruit and develop relationships with key fighters. The success of our live events depends upon the ability of our production and management team to find, attract, and schedule fighters that are appealing to the paying public. The fighter’s audience appeal is critical to maintaining interest in our events. There is no guarantee that: (1) we can sign, attract and retain popular fighters; (2) the various state athletic commissions will certify a fighter once we have retained the fighter; (3) the fighter will pass various drug screening tests that state commissions may require post event; and (4) due to the violent nature of this industry, we have no guarantee a fighter will be injury free at the time of an event which could cause the fighter to not fight. Any of the above-mentioned risks can negatively impact a given live event. We may be subject to claims that fighters we sign up do not have the right to participate in our events. Fighters we sign up may be subject to prior contractual commitments that prevent them from participating in all or certain of our events. This will negatively impact our live events if we are unable to resolve such conflicts prior to the live event or are unable to find an equally popular fighter of equal or substantially similar ability to replace the original fighter whose contractual commitment prevents him from participating in our event. Our failure to develop creative and entertaining programs and events would likely have a significant negative impact on our bottom line. The creation, marketing and distribution of our live entertainment, including our pay-per-view events, are at the core of our business and are critical to our ability to generate revenues across our media platforms and product outlets. Our failure to create popular and compelling live events could adversely affect our operating results. There could be unexpected costs associated with our live events. We may incur unexpected costs associated with promoting large-scale events. These costs could be related to, among other factors, production, distribution, or marketing overruns. These unexpected costs could significantly affect our profits. We may enter into agreements with other mixed martial arts organizations or promotion companies to co-promote or co-produce a live event. We cannot guarantee that any revenues or fees we receive in connection with such events will exceed our costs, nor can we guarantee that such events will increase our popularity in the mixed martial arts community. We may enter into agreements with other mixed martial arts organizations or promotion companies to co-promote or co-produce a live mixed martial arts event. We will have limited control over the promotion or production aspects of the event, which may impact the gate ticket sales at the event and affect gate revenues. We cannot guarantee that any revenues or fees we receive in connection with such events will exceed our costs. We cannot guarantee that promoting or producing a live event with another MMA organization or promotion company will not negatively impact our image in the mixed martial arts community. 11 A decline in general economic conditions could adversely affect our business. Our operations are affected by general economic conditions, which generally may affect consumers’ disposable income and the level of advertising spending. The demand for entertainment and leisure activities tends to be highly sensitive to the level of consumers’ disposable income. A decline in general economic conditions could reduce the level of discretionary income that our fans and potential fans have to spend on our live and televised entertainment and consumer products, which could adversely affect our revenues. We face uncertainties associated with international markets. We hopeto produce events outside of the United States. Our production of live events overseas will subject us to the risks involved in foreign travel, local regulations, including regulations requiring us to obtain visas for our fighters, and political instability inherent in varying degrees in those markets. In addition, the licensing of our television and consumer products in international markets exposes us to some degree of currency risk. These risks could adversely affect our operating results and impair our ability to pursue our business strategy as it relates to international markets. We may be prohibited from promoting and conducting our live events if we do not comply with applicable regulations. In various states in the United States and some foreign jurisdictions, athletic commissions and other applicable regulatory agencies require us to obtain licenses for promoters, medical clearances and/or other permits or licenses for performers before we can promote and conduct our live events. In the event that we fail to comply with the regulations of a particular jurisdiction, we may be prohibited from promoting and conducting our live events in that jurisdiction. The inability to present our live events over an extended period of time or in a number of jurisdictions could lead to a decline in the various revenue streams generated from our live events, which could adversely affect our operating results. Fighters scheduled to participate in our events may not be able to get the required clearances, which could adversely affect the success of the event. It is possible that fighters who are scheduled to participate in our events may not received clearances, such as medical evaluations, required by state athletic commissions and, therefore, would not be able to compete in our events. We attempt to mitigate this risk by arranging back up fighters to be available on a stand-by basis. However, cancellation of a fighter’s appearance could adversely affect ticket buyers’ or television viewers’ experience, and require us to cancel an event or refund sales amounts. Liability claims in excess of our planned insurance coverage could adversely affect our business, financial condition and results of operations. The nature of our live actions events could expose us to significant liability claims. These claims might be made directly by participants, attendees or our customers. A liability claim or other claim, as well as any claims for uninsured liabilities or in excess of insured liabilities, could result in substantial costs to us, divert management attention from our operations and generate adverse publicity. This could harm our reputation, result in a decline in revenues and increase expenses. Our products could give rise to claims that our technology infringes on the rights of others. We are potentially subject to claims and litigation from third parties claiming that our products or processes infringe their patent or other proprietary rights. If any such actions are successful, in addition to any potential liability for damages, we could be required to obtain a license in order to continue to manufacture, use or sell the affected product or process. Litigation, which could result in substantial costs to us, may also be necessary to enforce our patent and proprietary rights and/or to determine the scope and validity of the patents or proprietary rights of others. Any intellectual property litigation would be costly and could divert the efforts and attention of our management and technical personnel, which could have a material adverse effect on our business, financial condition and results of operations. 12 We cannot assure you that infringement claims will not be asserted in the future or that such assertions, if proven to be true, will not prevent us from selling our products or materially and adversely affect our business, financial condition and results of operations. If any such claims are asserted against us, we may seek to enter into a royalty or licensing arrangement. We cannot assure you that a license will be available on commercially reasonable terms, if at all. We may be subject to claims of trademark infringement, which may harm our business. We may be subject to legal proceedings alleging claims of trademark infringement in the future. If we must rebrand, it may result in significant marketing expenses and additional management time and resources, which may adversely affect our business. Because we expect to depend upon our intellectual property rights, our inability to protect those rights or prevent their infringement by others could adversely affect our business. We anticipate that intellectual property will be material to all aspects of our operations, and we may expend substantial cost and effort in an attempt to maintain and protect our intellectual property. We plan to have a portfolio of registered trademarks and service marks and maintain a catalog of copyrighted works, including copyrights to television programming and photographs. Our inability to protect this portfolio of trademarks, service marks, copyrighted material, trade names and other intellectual property rights from piracy, counterfeiting or other unauthorized use could negatively affect our business. If others infringe our trademarks, it may cause harm to our brand and ultimately, to us, and we could be forced to spend additional time and resources fighting such infringement. We may be unable to scale our operations successfully. Our growth will place significant demands on our management and technology development, as well as our financial, administrative and other resources. We cannot guarantee that any of the systems, procedures and controls we put in place will be adequate to support the commercialization of our operations. Our operating results will depend substantially on the ability of our officers and key employees to manage changing business conditions and to implement and improve our financial, administrative and other resources. If we are unable to respond to and manage changing business conditions, or the scale of our products, services and operations, then the quality of our services, our ability to retain key personnel and our business could be harmed. We depend on certain key executive personnel and other key managerial personnel for our success, the loss of whom could adversely affect our business, financial condition and results of operations. Our success depends on the continued availability and contributions of members of our senior management teams and other key personnel. The loss of services of any of these persons could delay or reduce our product development commercialization efforts, event management, and promotions and advertising efforts. Furthermore, recruiting and retaining qualified personnel will be critical to our success. The loss of members of our management team, key advisors or personnel, or our inability to attract or retain other qualified personnel or advisors, could significantly weaken our management, harm our ability to compete effectively and harm our business. Our limited operating history makes management’s future performance difficult to assess. ProElite.com and EliteXC Live were organized in August 2006 and September 2006, respectively, and we began operations in the mixed martial arts business in October 2006, so there is only a very limited track record upon which investors can assess management’s effectiveness. Consequently, investors are likely to have greater difficulty in accurately predicting whether an investment in the Company will be profitable. Our limited operating history makes us highly reliant on management. We lack the goodwill of an established business and therefore rely on individual members of current management to create business strategies and relationships, attract sponsors, and develop tournament formats and operating procedures necessary for us to expand and develop our business. The departure of one or more of our executives could impair our operations. If we are unable to find suitable replacements for departed management, we might incur losses that impair investors’ investments in the Company. 13 We may be unable to compete with larger or more established sports leagues for corporate advertising budgets. We face a large and growing number of competitors in the sports and entertainment industry. Many of these competitors have substantially greater financial, technical and marketing resources, larger customer bases, longer operating histories, greater name recognition, and more established relationships in the industry than does the Company. As a result, certain of these competitors may be in better positions to obtain corporate advertising. We cannot be sure that we will be able to compete successfully with existing or new competitors. Only a few major broadcast and cable networks can distribute our programming to a sufficiently large audience, and thus we have limited alternatives available if one or more of our television distributors performs unsatisfactorily, insists on unfavorable contract terms, or elects not to carry our programming. We require widespread distribution of our programming to interest sponsors and other advertisers. Our choices are limited, and our future ability to continue to enter into distribution agreements with major broadcast and/or cable networks cannot be assured. If we are unable to continue to make such suitable distribution arrangements, we may incur losses that impair investors’ investments in the Company. Difficulty in retaining current fighters or recruiting future fighters could impair our prospects. The number of professional mixed martial arts fighters is small in relation to other professional sports, as is the number of first-rate, non-pro fighters who might fight professionally in the future. Our prospects could decline and investors’ investments in the Company be impaired if our fighters are recruited by competitors or decide to pursue other occupations. The markets in which we operate are highly competitive and rapidly changing, and we may not be able to compete effectively, especially against competitors with greater financial resources or marketplace presence. For our live and television audiences, we face competition from professional and college sports, as well as from other forms of live and televised entertainment and other leisure activities in a rapidly changing and increasingly fragmented marketplace. Many of the companies with which we compete have greater financial resources than are currently available to us. Our failure to compete effectively could result in a significant loss of viewers, venues, distribution channels or athletes and fewer advertising dollars spent on our form of sporting events, any of which could adversely affect our operating results. If we are unable to hire additional needed personnel, our growth prospects will be limited, or our operations may be impaired. Our business requires uniquely trained and experienced professionals, and our success depends in large part upon our ability to attract, develop, motivate, and retain highly skilled personnel. Qualified employees will be a limited resource for the foreseeable future. As a new company with little history, we may have particular difficulty hiring qualified personnel. If we are unable to retain necessary personnel, our business will probably suffer, and investors may incur losses on their investment in the Company. Furthermore, our limited operating history may require the Company to pay above market salaries in order to attract qualified personnel, which could impair our profitability. Our insurance may not be adequate to cover liabilities resulting from accidents or injuries that occur during our physically demanding events. We hope to hold numerous live events each year. This schedule exposes our athletes who are involved in the production of those events to the risk of travel and event-related accidents, the consequences of which may not be fully covered by insurance. The physical nature of our events exposes athletes and coaches to the risk of serious injury or death. Although we plan to provide the necessary and required health, disability and life insurance for our athletes on an event-by-event basis, this coverage may not be sufficient to cover all injuries they may sustain. Liability extending to us resulting from any death or serious injury sustained by one of the athletes during an event, to the extent not covered by our insurance, could adversely affect our operating results. 14 Changes in the regulatory atmosphere and related private-sector initiatives could adversely affect our business. Although the production and distribution of television programming by independent producers is not directly regulated by the federal or state governments in the United States, the marketplace for television programming in the United States is affected significantly by government regulations applicable to, as well as social and political influences on, television stations, television networks and cable and satellite television systems and channels. We plan to voluntarily designate the suitability of each of our television programs for audiences using standard industry practices. A number of governmental and private sector initiatives relating to the content of media programming in recent years have been announced in response to recent events unrelated to us or mixed martial arts. Changes in governmental policy and private sector perceptions could further restrict our program content and adversely affect our viewership levels and operating results, as well as the willingness of broadcasters to distribute our programming. We face a variety of risks as we expand into new and complementary businesses. We are a new company and are rapidly entering into new and complementary businesses. Risks of expansion may include: ● potential diversion of management’s attention and other resources, including available cash, from our existing business; ● unanticipated liabilities or contingencies; ● reduced earnings due to increased costs; ● failure to retain and recruit MMA athletes; ● failure to maintain agreements for distribution; ● inability to protect intellectual property rights; ● competition from other companies with experience in such businesses; and ● possible additional regulatory requirements and compliance costs. RISKS RELATED TO CAPITAL STRUCTURE Our auditors have expressed substantial doubt regarding our ability to continue as a going concern. If we are unable to continue as a going concern, we may be required to substantially revise our business plan or cease operations. We have incurred losses and negative cash flows from operations since inception and have limited cash. As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern. Although we have generated revenue, we are still operating at a net loss. We cannot assure you that we will be able to obtain sufficient funds from our operating or financing activities to support our continued operations. If we cannot continue as a going concern, we may need to substantially revise our business plan or cease operations, which may reduce or negate the value of your investment. On October 20, 2008,management, with Board ratification, decided to close or sell all operations and began an extended period of restructuring its balance sheet, divesting itself of certain assets, settlement of contingent liabilities, and attempting to raise additional capital. We need to raise additional funds, which may not be available to us on favorable terms, if at all, thereby potentially disrupting the growth of our business and ability to generate revenues. The Company incurred losses of approximately $4.2 million in fiscal year 2006, $27.1 million during 2007 and $55.1 million during 2008. These losses are due largely to compensation expense, impairment charges related to prior year acquisitions, production, and production support in connection with the promotion of live mixed martial arts events, impairment charges as well as the amortization of prepaid distribution costs and warrant expense related to Showtime/CBS. In 2008, we generated approximately $13.1 million of revenue. As of December 31, 2008, the Company had negative working capital of $10.5 million. 15 Insiders have substantial control over us, and they could delay or prevent a change in our corporate control even if our other shareholders wanted it to occur. As of December 31, 2008, our executive officers, directors, and principal shareholders who hold 5% or more of our outstanding common stock beneficially owned, in the aggregate, approximately 80% of our outstanding common stock. These shareholders are able to exercise significant control over all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions. This could delay or prevent an outside party from acquiring or merging with us even if our other shareholders wanted it to occur. In the event that we raise additional capital through the issuance of equity securities, or securities exercisable for or convertible into our equity securities, our shareholders could experience substantial dilution. If we raise additional capital by issuing equity securities or convertible debt securities, our existing shareholders may incur substantial dilution. Further, any shares so issued may have rights, preferences and privileges superior to the rights, preferences and privileges of our outstanding common stock. The market price of our common stock may be volatile. The market price of our common stock has been and will likely continue to be highly volatile, as is the stock market in general. Some of the factors that may materially affect the market price of our common stock are beyond our control, such as changes in financial estimates by industry and securities analysts, conditions or trends in the MMA and entertainment industries, announcements made by our competitors or sales of our common stock. These factors may materially adversely affect the market price of our common stock, regardless of our performance. In addition, the public stock markets have experienced extreme price and trading volume volatility. This volatility has significantly affected the market prices of securities of many companies for reasons frequently unrelated to the operating performance of the specific companies. These broad market fluctuations may adversely affect the market price of our common stock. There is no assurance of an established public trading market, and the failure to establish one would adversely affect the ability of our investors to sell their securities in the public market. At present, there is no active trading market for the Company’s securities, and there can be no assurance that a trading market will develop. Our common stock is traded on the Pink Sheets. Factors which may adversely affect market prices of the Company’s common stock. Market prices for our common stock will be influenced by a number of factors, including: ● the issuance of new equity securities pursuant to a future offering or acquisition; ● changes in interest rates; ● competitive developments, including announcements by competitors of new products or services or significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; ● variations in quarterly operating results; ● changes in financial estimates by securities analysts; ● the depth and liquidity of the market for our common stock; ● investor perceptions of our company and the mixed martial arts industry generally; and ● general economic and other national conditions. The Company may issue securities to strategic investors, which will be reported as a loss in our financial statements. This increase in reported loss in our financial statements may negatively impact the market price of the Company's common stock. 16 From time to time, we may enter into discussions with strategic investors, pursuant to which we will issue securities on terms that may be more favorable than the securities registered or sold pursuant to this registration statement. The issuance of such securities will be reported as a loss on our financial statements. The additional reported loss from the issuance of such securities, if material, may negatively impact the market price of the Company's common stock. Shares eligible for future sale may adversely affect the market price of our common stock. The Company’s previous registration statements on Form SB-2 were declared effective on May 14, 2007 and September 5, 2007. The shares of common stock covered by those registration statement are freely tradable. Furthermore, commencing in October 2007, our founding shareholders who received shares of our common stock in our reverse merger in October 2006 will be eligible to sell all or some of their shares of common stock, subject to certain limitations, by means of ordinary brokerage transactions in the open market pursuant to Rule 144 promulgated under the Securities Act of 1933, as amended. In general, pursuant to Rule 144, a shareholder (or shareholders whose shares are aggregated) who has satisfied a one-year holding period may, under certain circumstances, sell to the public within any three-month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale if the shares are listed on a national exchange or on NASDAQ. Rule 144 also permits, under certain circumstances, the sale of securities, without any limitations, by a non-affiliate that has satisfied a two-year holding period. While our founding shareholders are subject to a lock-up of their shares, such lock-up may be waived by Hunter World Markets, Inc. or may not apply. Any substantial resale, and the possibility of substantial resales, of the common stock sold pursuant to this registration statement or under Rule 144 may have an adverse effect on the market price of our common stock by creating an excessive supply. Investors in our prior financing have certain price protections, which may further dilute our existing shareholders. In connection with our prior financings, the investors have been granted price protection provisions if the Company raises capital or issues derivative securities at less than the effective per share price paid by such investors. These provisions could require the Company to issue additional shares of its Common Stock, resulting in further dilution to our existing shareholders. Our common stock is considered a “penny stock” and may be difficult to sell. Our common stock is considered to be a “penny stock” since it meets the definition in Rule 3a-51-1 of the Securities Exchange Act of 1934. These include but are not limited to the following: (i) the stock trades at a price less than $5.00 per share; (ii) it is NOT traded on a “recognized” national exchange; (iii) the stock is NOT quoted on the NASDAQ Stock Market, or even if so, has a price less than $5.00 per share; or (iv) it is issued by a company with net tangible assets less than $2.0 million, if in business more than a continuous three years, net tangible assets less than $5.0 million, if in business for more than a continuous three years, or with average revenues of less than $6.0 million for the past three years. The principal result or effect of being designated a “penny stock” is that securities broker-dealers cannot recommend the stock but must trade in it on an unsolicited basis. Additionally, Section 15(g) of the Securities Exchange Act of 1934 and Rule 15g-2 promulgated there under by the SEC require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in our common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be “penny stock.” Moreover, Rule 15g-9 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for holders of our common stock to resell their shares to third parties or to otherwise dispose of them in the market or otherwise. 17 If we fail to implement and maintain effective internal controls over financial reporting, the price of our common stock may be adversely affected. We are required to establish and maintain appropriate internal controls over financial reporting. Failure to establish those controls, or any failure of those controls once established, could adversely impact our public disclosures regarding our business, financial condition or results of operations. In addition, management’s assessment of internal controls over financial reporting identified weaknesses and conditions that need to be addressed in our internal controls over financial reporting that may raise concerns for investors. Any actual or perceived weaknesses and conditions that need to be addressed in our internal control over financial reporting, disclosure of management’s assessment of our internal controls over financial reporting or disclosure of our public accounting firm’s attestation to or report on management’s assessment of our internal controls over financial reporting may have an adverse impact on the price of our common stock. As of December 31, 2008, the Company’s Chief Executive Officer and Chief Financial Officer had evaluated the effectiveness of the Company’s disclosure controls and procedures, and based on such evaluation, such officers have concluded that, the Company’s disclosure controls and procedures were not effective in ensuring that (i) information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms and (ii) information required to be disclosed by the Company in the reports that it files and submits under the Exchange Act is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. The deficiencies in disclosure controls and procedures were related to the deficiencies in our internal control over financial reporting. In 2006, our auditors noted several material weaknesses and a significant deficiency, which we are working to address. The material weaknesses noted were: (1) the Company inadequately maintained accounting records, (2) accounting policies and procedures were not formally documented, and (3) the accounting department did not have sufficient technical accounting knowledge. The significant deficiency noted was that an affiliate did not provide adequate accounting for funds advanced by the Company. While the Company has begun taking remediation steps to enhance its internal control over financial reporting and reduce control deficiencies, our stock price could be adversely affected if we are unable to implement and maintain controls. Provisions in our certificate of incorporation and bylaws and under New Jersey law may discourage, delay or prevent a change of control of our company or changes in our management and, therefore, depress the trading price of our common stock. Our certificate of incorporation and bylaws contain provisions that could depress the trading price of our common stock by acting to discourage, delay or prevent a change of control of our company or changes in our management that the shareholders of our company may deem advantageous. These provisions: ● authorize the issuance of “blank check” preferred stock that our board of directors could issue to increase the number of outstanding shares to discourage a takeover attempt; ● allow shareholders to request that we call a special meeting of our shareholders only if the requesting shareholders hold of record at least a majority of the outstanding shares of common stock; ● provide that the board of directors is expressly authorized to make, alter, amend or repeal our bylaws; and ● provide that business to be conducted at any special meeting of shareholders be limited to matters relating to the purposes stated in the applicable notice of meeting. We do not foresee paying cash dividends in the foreseeable future. We have not paid cash dividends on our stock and do not plan to pay cash dividends on our common stock in the foreseeable future. Item 2. Description of Property We maintain our corporate office at 12121 Wilshire Blvd., Suite 1001, Los Angeles, CA 90025.The Company originally had a long-term lease running through July 2012. Monthly rent payments began at $25,176 and escalate to $36,472. As of April 20, 2009 the Company terminated its lease agreement for its corporate office space, surrendered the leasehold improvements with a net book value of approximately $319,000 and entered into a new agreement with the landlord for a three month lease term of Suite 1112 with monthly renewal options. The base rent is $8,000 per month. In 2008, we also maintained a small office in the United Kingdom with monthly payments of approximately $2,000. 18 Item 3. Legal Proceedings On December 14, 2006, the Company received a demand letter (the “Demand Letter”) from counsel for Wallid Ismail Promocoes E Eventos LTDA EPP and Wallid Ismail (collectively “Wallid”). The Demand Letter alleged that the Company entered into a “fully enforceable agreement” to compensate Wallid for allegedly assisting the Company in raising financing, and that the Company or its directors committed unspecified fraudulent acts, misappropriated Wallid’s “confidential and proprietary information,” and engaged in an “intentional and well-orchestrated scheme to wrongfully remove Wallid” as a principal of the Company. Wallid and the Company filed suits and countersuits in federal and state courts. On November 7, 2008, the Company settled the lawsuits. The settlement required the issuance of 5,000,000 shares of the Company’s common stock cash payments of $650,000 within 60 days of the settlement. In addition, a payment of $500,000 was due to Wallid on November 7, 2009. The $500,000 note could be settled in cash or 1,000,000 shares of the Company’s common stock. In 2009, the Company issued 4,000,000 shares of its common stock and the remaining 1,000,000 shares were transferred to Wallid by former officers and directors out of shares that they owned. The 4,000,000 shares of common stock were valued at $10,200,000. The Company recognized $11,350,000 as legal expense in general and administrative expenses in November 2008. The $500,000 note was paid with cash of $256,694 plus issuing 6,000,000 shares of the Company’s common stock in 2011. The Company was a defendant to other lawsuits that have been settled and which did not have a material impact to the Company’s operations or financial condition. Item 4. Submission of Matters to a Vote of Securities Holders There were no submissions of matters to a vote of shareholders during the year ended December 31, 2008. Part II Item 5. Market for Common Equity and Related Stockholder Matters Market Information The Company’s common stock is not trading on any stock exchange. Shares of our Common Stock are quoted on Pink Sheets LLC under the symbol “PELE.pk”. On March 26, 2009, the last sales price for our stock quoted on Pink Sheets LLC was $0.02 per share. There is little or no trading in our common stock. The following closing price information reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions: Period High Low August 10, 2006 - June 30, 2007 (1) $ $ July 1, 2007 - September 30, 2007 $ $ October 1, 2007 - December 31, 2007 $ $ January 1, 2008 - March 31, 2008 $ $ April 1, 2008 - June 30, 2008 $ $ July 1, 2008 - September 30, 2008 $ $ October 1, 2008 - December 31, 2008 $ $ January 1, 2009 - March 31, 2009 $ $ (1) To our knowledge, quoted trading activity first commenced during the calendar quarter ended June 30, 2007. 19 Holders As of December 31, 2008 there were 120 holders of our common stock. Dividends We have not paid any dividends on our common stock to date and do not intend to pay dividends for the foreseeable future. The payment of dividends in the future will be contingent upon our revenues and earnings, if any, capital requirements and general financial condition. The payment of any dividends will be within the discretion of our then board of directors. It is the present intention of our board of directors to retain all earnings, if any, for use in our business operations and, accordingly, our board does not anticipate declaring any dividends in the foreseeable future. Equity Compensation Plan Information The only equity compensation plan approved by our security holders is the 2006 Stock Option Plan (the “2006 Plan”). The Company has also issued equity compensation outside of the 2006 Plan in connection with the services provided by Hunter World Markets for the Company’s private placement of its common stock and various other consultants. A table of the equity compensation issued by the Company is included with “Item 11. Security Ownership of Certain Beneficial Owners and Management and related Stockholder Matters” of this Annual Report. Recent Sales of Unregistered Securities Showtime On January 5, 2007, pursuant to a Securities Purchase Agreement the Company entered into with Showtime, the Company issued an aggregate of 1,666,667 units for $5 million in cash, each unit consisting of 3 shares of common stock and a three-year warrant to purchase 1 share of common stock at a per share exercise price of $2.00 to Showtime, at a per unit price of $3.00. These warrants have been valued at $345,000 and will be amortized into operations over a three-year period commencing January 5, 2007. Additionally, the Company issued a seven-year warrant to purchase 2.5 million shares of common stock to Showtime at a per share exercise price of $2.00, in consideration of the funding and the exclusive distribution agreement provided to the Company. These warrants have been valued at $608,000 and will be amortized into operations over a three-year period commencing January 5, 2007. The Showtime warrants were exercisable as of the date of grant, January 5, 2007. The agreement provides that the Company will provide a minimum number of events for the years 2007 through 2009. There will be no license fee payable by Showtime on account of Showtime events in 2007 and the Company will bear all costs and expenses for the events. License fees in 2008 and 2009 will be split between the Company and Showtime. For each event featured on pay-per-view, the Company will receive the proceeds received by Showtime, less the distribution fee and advances made by Showtime on the Company’s behalf for marketing, public relations and television production. Any revenues derived from the sale of the Company’s merchandise by Showtime, or through Showtime Networks’ website or telecasts will be split 70% to the Company and 30% to Showtime. Pursuant to the investor rights agreement entered into with Showtime, the Company granted Showtime the right to appoint one member to the Board of Directors, and Santa Monica Capital Partners II, LLC, the Company’s largest shareholder, has agreed to vote all shares it owns or over which it has voting control in whatever manner necessary to ensure that the Showtime designee will be elected to the Board of Directors at each annual or special meeting of shareholders at which an election of directors is held or pursuant to any written consent of the shareholders. CBS Distribution Agreement, Warrant Issuance and Showtime Warrant Exercise The Company and CBS Entertainment (“CBS”) entered into an agreement dated as of February 22, 2008 (the “Broadcast Agreement”) pursuant to which CBS has the right to place an order for four two-hour mixed martial arts fight programs (the “Events”) for live broadcast during a period of one year. CBS was also granted four subsequent, consecutive annual options to order four additional two-hour Events and to order Events other than two-hours in length. In addition to the Events, CBS may order derivative type programs based on the Events. CBS will pay to the Company a per Event license fee. During the term, subject to limited exceptions, the Company’s ProElite and EliteXC brands will be exclusive to CBS in broadcast television and premium cable in the United States (excluding Puerto Rico) and Bermuda. 20 In connection with the Broadcast Agreement, the Company and Showtime Networks Inc. (SNI”), an affiliate of CBS, entered into a Subscription Agreement dated as of February 22, 2008 pursuant to which the Company agreed to issue two Warrants to SNI (the “New Warrants”) each for the purchase of 2,000,000 shares of the Company’s Common Stock at an exercise price of $2.00 per share. The first Warrant vests immediately and is for a term of five years from February 22, 2008. The second Warrant vests in four equal tranches of 500,000 shares with each respective tranche to vest if an Event is broadcast pursuant to the Broadcast Agreement. The term of each tranche is five years from the date that such tranche vests. Pursuant to an Investor Rights Agreement between the Company and SNI dated as of February 22, 2008, the Company granted to SNI certain registration rights with respect to the shares issuable upon exercise of the New Warrants, and SNI agreed that such shares and the New Warrants are subject to certain transfers restrictions until March 5, 2009. Pursuant to the Subscription Agreement, effective February 22, 2008, the Company issued the New Warrants to SNI. Additionally, SNI exercised part of the warrants previously issued to SNI in January 2007. The exercise was for an aggregate of 2,000,000 shares of the Company’s Common Stock (the “Warrant Shares”) resulting in proceeds to the Company of $4,000,000. The issuance of the New Warrants and the Warrant Shares are exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Section 4(2) thereof. SNI has represented that it was acquiring the Warrants for investment purposes only. The Company will place appropriate restrictions on transfer of the securities issued, and the certificates evidencing the New Warrants and the Warrant Shares will bear a restricted legend. On June 18, 2008, the Company entered into a Senior Secured Note Purchase Agreement and related documents with Showtime. Under the agreements, Showtime funded a note payable by the Company and the Company issued warrants to Showtime. The note has a face value of $3,500,000, of which the Company received $3,000,000 after an original issue discount of $500,000, and a first priority security interest in the unpledged assets of the Company. The note accrues interest at 10% per annum payable at maturity. The note matures on June 17, 2009. The note agreement includes a covenant that the Company maintain a minimum unrestricted cash balance of $550,000. The face value of the note together with accrued, unpaid interest may be prepaid without penalty prior to maturity. The $0.5 million discount from the face value of the note payable will be accreted into the note liability balance over 12 months, the term of the note. In connection with the financing, the Company issued a warrant to purchase 100,000 shares of common stock. The warrant has an exercise price of $0.01 per share, a term of 36 months and an estimated fair value of $149,040. The warrant value is being amortized to interest expense over 12 months, the term of the note. The Senior Secured Note Purchase Agreement allows the Company to raise additional indebtedness up to $3,500,000 (“Additional Indebtedness”) with collateral pari pasu with the Showtime notes, provided that Showtime has approval rights over any new holder of Additional Indebtedness, the right to purchase any Additional Indebtedness from new holders of debt, and sole power to exercise remedies upon a default of any Additional Indebtedness. On February 5, 2009, CBS and Showtime entered into a General Mutual Release and Termination Agreement (the “Release and Termination Agreement”) with theCompany and certain of its subsidiaries pursuant to which the parties agreed to a mutual release and termination of any and all claims, agreements, debts, liens, damages or liabilities of any nature, now existing or hereafter arising, including, without limitation, termination of the Distribution Agreement, the Note Purchase Agreement and the Security Agreement and cancellation of all indebtedness of theCompany to Showtime under the promissory notes dated December 17, 2007 (as amended June 17, 2008), June 18, 2008 and September 10, 2008. Notwithstanding the foregoing, the Release and Termination Agreement excluded certain matters which shall continue in full force and effect, including the Securities Purchase Agreement, the First Investor Rights Agreement (other than Sections 7, 8, 9 and 10 thereto), the Second Investor Rights Agreement, the Subscription Agreement, Warrant #1, Warrant #2, Warrant #3, Warrant #4 (other than Section 4.5 thereto), Warrant #5 (other than Section 4.5 thereto), Warrant #6 and any shares of common stock of the Issuer held by Showtime. In conjunction with the Release and Termination Agreement discussed above, on February 5, 2009, ProElite, Inc. (the "Company") and its wholly-owned subsidiary, EliteXC Live (together with the Company, the "Sellers"), entered into an Asset Purchase Agreement (the "Purchase Agreement") and other related agreements with Explosion Entertainment, LLC ("Strikeforce"). Under the terms of the Purchase Agreement, Strikeforce acquired from the Sellers certain EliteXC fighter contracts, a library of televised EliteXC events and specified related assets.Consideration paid for the assets consisted of (i) $3 million in cash paid at closing, (ii) the assumption of certain liabilities relating to the assets sold and (iii) contingent consideration in the form of rights to receive a portion of the license fee earned by Strikeforce under a distribution agreement between Strikeforce and Showtime Networks Inc. ("Showtime"). The license fee is payable to the Sellers until February 28, 2012, subject to limited extensions. The Purchase Agreement contains typical representations and warranties by the Sellers regarding the Sellers' business, operations and financial condition. Each party agreed to indemnify the other party for breaches of representations, warranties, and covenants, subject to certain limitations. In connection with the closing of the transactions under the Purchase Agreement, the Sellers also entered into certain non-exclusive license agreements with Strikeforce, pursuant to which Strikeforce will license from the Sellers certain trademarks and other specified intellectual property. As a result of the Purchase Agreement, the Company is entitled to receive license fee income on certain Strikeforce productions through the second quarter of 2012. Due to the sale, the Company will recognize a gain on sale of assets in the first quarter of 2009. 21 Item 6. Management’s Discussion and Analysis of Operations Overview On October 20, 2008,management, with Board ratification, decided to close or sell all operations and began an extended period of restructuring its balance sheet, divesting itself of certain assets, settlement of contingent liabilities, and attempting to raise additional capital. SHOWTIME In September 2008, Showtime and the Company engaged in discussions in connection with the potential purchase by CBS of certain assets owned by PEI in exchange for the forgiveness of the loans from Showtime as well as the placement of additional cash from Showtime and the return of Showtime’s equity investment. These discussions ended on October 14, 2008, when Showtime advised PEI that it was ending all negotiations to purchase PEI’s assets.The next day, October 15, 2008, Showtime sent to PEI a Notice of Default claiming that PEI failed to maintain the minimum cash balance under a Senior Secured Note Purchase Agreement and related Security Agreement.Then on October 31, 2008, Showtime gave the Company a notice that it intended to sell all of the Company’s personal property, whether tangible or intangible, to the highest bidder at a public sale to be held on November 17, 2008. On November 13, 2008, the Company received correspondence from CBS Corporation, on behalf of Showtime that the sale of assets of ProElite, Inc. and its subsidiaries originally scheduled for November 17, 2008 had been adjourned. Finally, on February 5, 2009, CBS and Showtime entered into a General Mutual Release and Termination Agreement with the Company agreeing to a mutual release and termination of any and all claims, agreements, debts, liens, damages or liabilities of any nature. STRIKEFORCE On February 5, 2009 the Company entered into an Asset Purchase Agreement and other related agreements with Explosion Entertainment, LLC (“Strikeforce”). Under the terms of the Purchase Agreement, Strikeforce acquired from the Company certain EliteXC fighter contracts, a library of televised EliteXC events and specified related assets.Consideration paid for the assets consisted of (i) $3 million in cash paid at closing into an escrow account for the benefit of the Elite XC’s vendors, (ii) the assumption of certain liabilities relating to the assets sold and (iii) contingent consideration in the form of rights to receive a portion of the license fee earned by Strikeforce under a distribution agreement between Strikeforce and Showtime Networks Inc. (“Showtime”).After payment of vendors from escrow, the Company was able to retain approximately $300,000.The license fee is payable to the Sellers until February 28, 2012, subject to limited extensions. KOTC On July 10, 2009 the Company in an effort to settle contingent liabilities consummated a strict foreclosure under the California Commercial Code in which an entity affiliated with Terry Trebilcock and Juliemae Trebilcock (the “Secured Parties”) acquired all of the outstanding stock of the Company’s wholly-owned subsidiary, King of the Cage, Inc. (“KOTC”) and certain other related assets.The strict foreclosure was effected pursuant to an Acceptance Of Collateral In Full Satisfaction Of Obligations At Less Than Face Value And Purchase Agreement, dated July 9, 2009 (the “Agreement”) between the Company, on the one hand, and the Secured Parties and their affiliated entity, KOTC Acquisition, LLC (“Acquisition”), on the other hand.Mr. Trebilcock was the President of KOTC at the time the strict foreclosure was consummated. In addition to settling all outstanding claims, allegations and prior contracts between them, the Company received at closing certain earn-out rights, as described below and the Acquiror and the Secured Parties accepted the KOTC stock, in a “strict foreclosure”, in full satisfaction of all prior obligations between the parties. The Acquiror agreed to pay the Company an earn-out, subject to certain maximums, as follows (i) a specified percentage of the Secured Parties’ percentage interest in the net cash flow; plus 22 (ii) a specified percentage of the Secured Parties’ percentage interest in any proceeds the Secured Parties actually receive from, generally, a sale of Acquiror or KOTC, or from distributions to the Secured Parties from issuances of debt or equity securities by Acquiror; plus (iii) a specified percentage of the proceeds the Secured Parties actually receive in any sale of their equity interests in Acquiror or KOTC. The earn-outs are subject to certain limitations, which vary depending on when the earn-out is paid.The earn-out obligations were guaranteed by the Secured Parties. Discounted Operations As a result of management’s decision to close or sell the operations, Cage Rage, King of the Cage and the live event operations of ProElite are treated as discontinued operations, and the revenues and expenses associated with these operations have been excluded from the particular revenue and expense line items on our consolidated financial statements and are reported as a net amount in discontinued operations. For more information about our discontinued operations, see Note 12 to our consolidated financial statements. STRATUS Effective October 12, 2009, the Company entered into a Strategic Investment Agreement with Stratus Media Group, Inc. (“SMGI”) pursuant to which the Company agreed to sell to SMGI, shares of the Company’s Series A Preferred Stock (the “Preferred Shares”).The Preferred Shares are convertible into the Common Stock of the Company.The amount of shares of Common Stock issuable upon conversion on a cumulative basis is equal to 95% of the sum of (a) the issued and outstanding shares of the Company as of the closing plus (b) any shares of the Company’s Common Stock issued after the closing upon exercise or conversion of any derivative securities of the Company outstanding as of the closing, subject to any adjustment for stock splits, stock dividends, recapitalizations etc. and, in all cases, after giving effect to the shares issuable upon conversion of the Preferred Shares.The purchase price of the Preferred Shares is $2,000,000 which will be used by the Company for payment of outstanding liabilities, general working capital and other corporate purposes and repayment of all amounts due under a note(s) of the Company with respect to advances made to the Company by SMGI of $100,000. Certain present and former key executives of the Company will continue with the Company.The SMGI transaction closed on June 14, 2011. Results of Operations for the Year Ended December 31, 2008, Compared to the Period December 31, 2007 Continuing Operations Revenue / Cost of revenue / Gross profit As a result of the decision to discontinue operations, the Company did not have any revenues, cost of revenue, and gross profit for the fiscal years ended December 31, 2008 and 2007. General and administrative expenses General and administrative expenses were $29,659,670 for the year ended December 31, 2008 compared to $17,694,203 for the year ended December 31, 2007. The increase was primarily related to higher option and warrant non-cash, stock-based compensation expense of approximately $9.2 million in 2008 versus approximately $5.2 million in 2007. We also had higher non-cash depreciation and amortization expenses of approximately $5.3 million in 2008 versus $1.4 million in 2007 due to capital expenditures and to amortization of capitalized values of warrants and common stock issued for prepaid services. The Company also had higher legal expenses in 2008 reflecting a $10.2 million legal settlement (see Item 3 for a discussion of the “Wallid” settlement).The Company also recognized salaries expense of $4.4 million in 2008 versus $2.3 million in 2007. Impairment Charges In 2008 the Company incurred impairment charges of $1.3 million related to its investment in Entlian Corporatione.There were no impairment charges in 2007.The Company also recognized impairment charges of $13.8 million that are reported in discontinued operations. 23 Loss from continuing operations The loss from continuing operations for the year ended December 31, 2008 was $31.9 million compared with $17.2 million for the year ended December 31, 2007. The increased loss is primarily attributable to the increased general and administration expenses reflecting the $10.2 million legal settlement. Loss from discontinued operations The following table reflects the details of the loss from discontinued operation.Also please See Note 14 to the consolidated financial statements for further details related to discontinued operations. Year ended Year ended December 31, December 31, King of the Cage $ ) $ ) Cage Rage ) ) ProElite (Live events and other) ) ) $ ) $ ) Liquidity and Capital Resources Net cash used in continuing operations was $9,229,818 during the year ended December 31, 2008 compared to $11,573,808 for the year ended December 31, 2007. The use of cash was primarily the result of the Company being in the early phases of executing its business plan and incurring expenses in advance of establishing its brand and operations. Net cash used in discontinued operations was $3,170,014 during the year ended December 31, 2008 compared to $7,442,131 for the year ended December 31, 2007. Net cashprovided byinvesting activities was $160,746 during the year ended December 31, 2008 compared to net cash used in investing activities of $10,883,890 for the year ended December 31, 2007 due primarily to the cash consideration of $3.25 million paid for the acquisition of King of the Cage, Inc., $4.1 million paid for the acquisition of Mixed Martial Arts Productions, Ltd., $0.4 million paid for thepurchase of assets from Future Fight Promotions, Inc. (ICON), and $1 million paid to purchase a partial ownership interest in Entlian Corp. (SpiritMC) and to the purchase of equipment, furniture and leasehold improvements. Net cash provided by financing activities was $8,000,000 during the year ended December 31, 2008 compared to $27,118,100 for the year ended December 31, 2007 due primarily to the issuance of common stock and warrants for $20.2 million in a private placement and to the issuance of common stock and warrants to Showtime for $5 million. The proceeds from the Showtime stock was used primarily for general operations, and the proceeds from the private placement were used to fund acquisitions, an investment and general operations. The auditor'sreport states that substantial doubt exists about our ability to continue as a going concern. These financial statements do not contain any adjustments that may be required should we be unable to continue as an on-going concern. Critical Accounting Estimates and Policies Critical accounting policies are those that are important to the portrayal of our financial condition and results, and which require management to make difficult, subjective or complex judgments. Critical accounting policies cover accounting matters that are inherently uncertain because the future resolution of such matters is unknown. We have made critical estimates in the following areas. We also believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. 24 Revenue We earn revenue primarily from ticket sales, events broadcast on pay-per-view television and sponsorship at live events. We also earn incidental revenue from event merchandise and video sales. Ticket sales are managed by third-parties, ticket agencies and live event venues. Revenue from ticket sales is recognized at the time of the event when the venue provides estimated or final attendance reporting to the Company. Revenue from merchandise and video sales is recognized at the point of sale at live event concession stands. Revenue from sponsorship and distribution agreements is recognized in accordance with the contract terms, which are generally at the time events occur. On our websites, we earn revenue from online advertising and subscription services. Revenue is recognized at the time advertising is run or subscription terms are met. Significant estimates for events The Company is required to estimate significant components of live event revenues and costs because actual amounts may not become available until one or more months after an event date. Pay-per-view revenue for live events is estimated based upon projected sales of pay-per-view presentations. These projections are based upon information provided from distribution partners. The amount of final pay-per-view sales is determined after intermediary pay-per-view distributors have completed their billing cycles. The television production costs of live events are based upon the television distribution agreement with Showtime, event-specific production and marketing budgets and historical experience. Should actual results differ from estimated amounts, a charge or benefit to the statement of operations would be recorded in a future period. Valuation of long-lived and intangible assets Long-lived assets consist primarily of property, plant and equipment, goodwill and intangibles. Long-lived assets, including goodwill and indefinite-lived intangible assets, are reviewed for impairment annually or whenever events or changes in circumstances have indicated that their carrying amounts may not be recoverable, but no more than 12 months following the acquisition date. Recoverability of these assets is measured by comparing the carrying amount of an asset to its fair value in a current transaction between willing parties, other than in a forced liquidation sale. Recorded fair value was estimated by independent appraisals and other valuation techniques. Factors we consider important which could trigger an impairment review include the following: · Significant underperformance relative to expected historical or projected future operating results; · Significant changes in the manner of our use of the acquired assets or the strategy of our overall business; · Significant negative industry or economic trends; · Significant decline in our stock price for a sustained period; and · Our market capitalization relative to net book value. If we determine that the carrying value of long-lived assets and related goodwill may not be recoverable based upon the existence of one or more of the above indicators of impairment, we would measure any impairment based on comparing the carrying amount of the asset to its fair value in a current transaction between willing parties or, in the absence of such measurement, on a projected discounted cash flow method using a discount rate determined by our management to be commensurate with the risk inherent in our current business model. Any amount of impairment so determined would be written off as a non-cash charge to the income statement, together with an equal reduction of the related asset. 25 As a result of the decision on October 20, 2008 by the Board of Directors to discontinue operations, we recorded impairment charges of $10.6 million for Cage Rage, $4.6 million for King of the Cage, and $2.4 million for ICON. Stock-based compensation and warrant valuation We record stock-based compensation expense for options and warrants issued to employees and consultants in accordance with Statement of Financial Accounting Standards No. 123R, "Share-Based Payment" using a Black-Scholes option pricing model. Calculating stock-based compensation expense requires the input of highly subjective assumptions, including the expected term of the stock-based awards, stock price volatility and fair value of our stock. Due to our short history, we do not have reliable information about employee exercise behavior. Therefore, we estimate the expected life of options and warrants granted based on an average of the vesting terms and the term of the grant in accordance with guidance in the SEC’s Staff Accounting Bulletins No. 107 and 110. We estimate the volatility of our common stock on the date of grant based on the historical volatility of the stock of other publicly traded companies in the general entertainment industry. We believe the industry historical volatility is currently a better indicator of expected volatility and future stock price trends than the historical volatility of our stock because our stock has had limited or no trading volume. Additionally, due to the lack of trading in our stock, we estimate fair value using consummated transactions such as private placements of common stock and significant warrant grants where terms were negotiated. The assumptions used in calculating the fair value of stock-based awards represent our best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and we use different assumptions, our stock-based compensation expense could be materially different in the future. Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective accounting standards, if adopted, will have a material effect on the Company’s financial statements. Item 7. Financial Statements Please see the financial statements beginning on page F-1 located elsewhere in this annual report on Form 10-K and incorporated herein by reference. Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 8A. Controls and Procedures Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company's Exchange Act reports is recorded, processed and summarized and is reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to the Company's management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. No matter how well designed and operated, disclosure control procedures can provide only reasonable assurance of achieving the desired control objectives, and management is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. The evaluation of our disclosure controls and procedures included a review of their objectives and design, our implementation of the controls, and any past instances of data errors, control problems or acts of fraud. Our chief executive officer and chief financial officer have concluded, based on the evaluation of the effectiveness of the disclosure controls and procedures by our management, that as of December 31, 2008, our disclosure controls and procedures were not effective due to the material weaknesses described in Management’s Report on Internal Control over Financial Reporting below. 26 Management’s Annual Report on Internal Control Over Financial Reporting As of December 31, 2008, the Company's management, including the Chief Executive Officer and interim Chief Financial Officer, carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures pursuant to Exchange Act Rule 13a-15(b). Based upon the evaluation, the Chief Executive Officer and interim Chief Financial Officer concluded that the Company's disclosure controls and procedures are not effective in timely and accuratelyalerting them to material information required to be included in the Company's periodic SEC filings. Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated our internal control over financial reporting as of December 31, 2008, based on the control criteria established in a report entitled Internal Control—Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). That framework defines a material weakness as a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. Based on such evaluation, we have concluded that our internal control over financial reporting was not effective and contained significant deficiencies which represent a material weakness in the Company’s internal control over financial reporting as of December 31, 2008. Management’s Discussion of Material Weakness Management has identified the following groups of control deficiencies, each of which represents a material weakness in the Company’s internal control over financial reporting as of December 31, 2008: · The Company’s accounting records, policies and procedures were not adequately maintained or documented, and the accounting department did not have sufficient technical accounting knowledge. · Due to a lack of resources, the Company did not analyze financial and operating results in a timely manner, including spending by management and other officers. Additionally, the Company did not proactively review the legal contracts entered into for financial implications. · Departments did not always work in a cohesive manner, particularly in regards to required disclosures, due diligence and acquisitions, and grants of options and warrants. · A portion of the Company’s expenditures for live events are paid by and reimbursed to an executive/director in advance of review and approval of the charges. · The Company’s executives, directors and shareholders have business relationships requiring them to advise, manage and/or provide services to other businesses. The Company has engaged in transactions with some of these businesses. Due to the wide-ranging network of contacts and business relationships of our executives, directors and shareholders, the Company was not always able to devote sufficient resources to identify, monitor and report all transactions with such businesses in a timely manner. Management of the Company takes very seriously the strength and reliability of the internal control environment of the Company. However, in view of the limited financial resources available as of December 31, 2008, the Company was unable to adequately address the control deficiencies. 27 Management acknowledges its responsibility for internal controls over financial reporting and, subject to available cash, willseek to improve those controls. In order to achieve compliance with Section 404 of the Act subject to available cash, we willperform the system and process documentation and evaluation needed to comply with Section 404, which is both costly and challenging. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Controls There were no changes inCompany's internal controls since the date of the last report filed in 2008. Item 8B. Other Information None. 28 Part III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance, Compliance with Section 16(A) Of The Exchange Act The following table and text set forth the names of all directors and executive officers of our Company as of December 31, 2008. All of the directors will serve until the next annual meeting of shareholders and until their successors are elected and qualified, or until their earlier death, retirement, resignation or removal. There are no family relationships between or among the directors, executive officers or persons nominated by our Company to become directors or executive officers. The brief descriptions of the business experience of each director and executive officer and an indication of directorships held by each director in other companies subject to the reporting requirements under the Federal securities laws are provided herein below. Our directors and executive officers in 2008 were as follows: Name Age Position Douglas DeLuca 41 Chairman of the Board, Chief Strategy Officer Charles Champion 54 Chief Executive Officer, Director David M. Marshall 45 Director Gary Shaw 63 President of EliteXC Live, Director Ken Hershman 44 Director Clifford Hyatt 50 Director William Kelly 44 Chief Operating Officer Kurt Brendlinger 46 Secretary, Director Kelly Perdew 41 President of ProElite.com Gary Margolis 44 Director Dale Bolen 39 Chief Financial Officer Biographies of Directors and Executive Officers Douglas DeLuca joined us in October 2006. From May 2002 to the present, Mr. DeLuca is a co-executive producer for ABC’s high profile, late-night vehicle, “Jimmy Kimmel Live.” From January 1998 to May 2002, Mr. DeLuca co-executive produced the first four seasons of Comedy Central’s original sketch comedy series, “The Man Show,” which starred Jimmy Kimmel and Adam Corolla. Charles Champion joined us in March 2008. In March 2002, Charles Champion, age 54, joined Youbet.com, Inc. (“Youbet”), a provider of technology and pari-mutual content and services for horse racing, as President and was promoted to Chief Executive Officer in September 2002. He was elected to the additional position of Chairman of the Board of Youbet in August 2003. In August 2005, Mr. Champion also assumed the responsibilities of Chief Operating Officer. On November 28, 2007 Mr. Champion stepped down as President, Chief Executive Officer and Chairman of the Board of Youbet. From December 12, 2007 to March 3, 2008, Mr. Champion worked as an independent consultant. David Marshall joined us in October 2006, and is a co-founder of Youbet.com, Inc. (NASDAQ:UBET), the largest legal online gaming company in the U.S. based on total wagers. Mr. Marshall has served as Vice Chairman of the Youbet Board since September 2002. Youbet currently processes over $7 billion of wagering annually. Since December 1999, Mr. Marshall has also been a financial principal and/or consultant to various emerging growth companies providing finance, acquisition and operational expertise. In September 2005, Mr. Marshall founded NUI, LLC, a food and beverage, media and entertainment company focused solely on encouraging children to be smart, fit and happy. Mr. Marshall is also the Chief Executive Officer and Chairman of the Board of Directors of Santa Monica Media Corporation (AMEX:MEJ), a special purpose acquisition corporation. 29 Gary Shaw joined us in October 2006, and is currently President and Chief Executive Officer of Gary Shaw Productions, LLC, which he founded in 2002. Since 1999, Mr. Shaw has served as the Chief Operating Officer of Main Events, a boxing promotional company, in the position of Chief Operating Officer. Mr. Shaw began his professional affiliation with boxing in 1971, when he was appointed Inspector to the New Jersey State Athletic Control Commission. KenHershman joined us in April 2008 as a Director. Mr. Hershman is Senior Vice President, General Manager, of Showtime Sports and Event Programming. He is responsible for the acquisition and licensing of network and pay-per-view sports and event programming on a worldwide basis. Previously, from 2001 to 2003, Mr. Hershman served as Senior Vice President, Corporate Strategy/Showtime Sports and Event Programming. From 1997 to 2000, he served as Senior Vice President, Associate General Counsel for Showtime Networks He joined Showtime Networks Inc. in July 1992 as Counsel. Clifford Hyatt joined us in April 2008 as a Director. Mr. Hyatt is a Partner at the law firm of Pillsbury Winthrop Shaw Pittman LLP and specializes in securities regulation and litigation. Since 2002, Mr. Hyatt has represented public companies, broker-dealers, investment companies, investments advisors, and their officers and directors in matters before the SEC, NASD, NYSE, and state securities agencies and in federal and state court. His practice also involves providing compliance advice and services to regulated businesses within the securities industry. From 1990-2001, Mr. Hyatt was an enforcement attorney for the United States Securities and Exchange Commission. William Kelly joined us in October 2006 as Chief Operating Officer. Mr. Kelly also served ProElite.com as its President until January 8, 2007. Prior to joining us, Mr. Kelly served as Chief Operating Officer of Television Korea 24 Inc., a company he co-founded in June 2003. From May 2001 to June 2003, Mr. Kelly served the Extreme Sports Channel in the capacity of International Chief Operating Officer, tasked with launching the network in international markets. Kurt Brendlinger joined us in October 2006. Mr. Brendlinger has been a partner of Santa Monica Capital Partners, LLC, a consulting firm, since June 2005, where he is responsible for corporate and business development and strategy, capital raising, and seeking investment opportunities. Since July 2004, Mr. Brendlinger has been the Managing Director of Aaron Fleck & Associates, LLC, a registered investment advisor where he is responsible for deal sourcing, capital raising, venture capital and private equity investments and asset management. From January 2002 to June 2004, Mr. Brendlinger was Chief Executive Officer and President of Rainmakers, Inc., an Internet marketing services company for the entertainment industry and currently serves as its Chief Executive Officer. Mr. Brendlinger is the Chief Financial Officer and a Director of Santa Monica Media Corporation (AMEX:MEJ), a special purpose acquisition corporation, and is also the Chief Financial Officer and Chairman of the Board of Directors of NuRX (OTCBB:NURX), a biotechnology company. Kelly Perdew joined our subsidiary, ProElite.com, in January 2007. Mr. Perdew has been the Managing Director of Angel Venture Partners, LP, a venture capital firm, since June 2006, which requires less than ten hours a week of Mr. Perdew’s time. Since January 2004, Mr. Perdew has provided executive advisory and consulting services for Perdew Properties, LLC. From February 2001 to December 2004, Mr. Perdew served as President and Chief Executive Officer of The Layoff Lounge, an event production company that he co-founded. Mr. Perdew served as the President of CoreObjects Software, Inc., an offshore software developer, from March 2001 to December 2004. Mr. Perdew served as the CEO of MotorPride, LLC, an online community for motor enthusiasts that he co-founded, from January 2004 to January 2006 when he sold it to ZAG.com. Mr. Perdew was also the winner of Season 2 of the reality show, The Apprentice, and served as an Executive Vice President in The Trump Organization from January 2005 to February 2006. Gary Margolis joined us in April 2007. Mr. Margolis has been a Certified Public Accountant in the state of California for over 15 years and specializes in income tax. Mr. Margolis has been the Chief Executive Officer of Gary A. Margolis Accountancy Corporation since December 1994, which currently has over 4,500 clients. Mr. Margolis has been the Chief Executive Officer of Athlete’s Exclusive Inc., which provides industry talent books for clients such as ESPN. From August 1991 to December 1994, Mr. Margolis has worked as the controller for Beverly Hills Sports Council, Inc., a baseball sports agent based in Beverly Hills, California. Dale Bolen joined us as Controller in July 2007. In March 2008, Mr. Bolen was appointed Interim Chief Financial Officer. Prior to joining us, Mr. Bolen served as Director of Finance for TagWorld, Inc., social networking Internet website, from February 2006 to June 2007. From May 2002 through February 2006, Mr. Bolen co-founded and served as Chief Financial Officer of BioRenew Labs, LLC, which designs, manufactures and markets consumer products. Mr. Bolen has been a Certified Public Accountant in the state of California since July 1995. 30 Audit Committee Our directors, Gary Margolis, Ken Hershman, Clifford Hyatt and David Marshall, are members of our audit committee. Mr. Margolis is the audit committee financial expert serving on our audit committee. Mr. Margolis and Mr. Hyatt would be considered “independent directors” as defined for members of the Audit Committee by NASDAQ Marketplace Rules. Compensation Committee Our directors, Gary Margolis, Ken Hershman, Clifford Hyatt and David Marshall, are members of our compensation committee. Mr. Margolis and Mr. Hyatt would be considered “independent directors” as defined for members of the Compensation Committee by NASDAQ Marketplace Rules. Executive Committee Our directors, David Marshall (Chairman), Doug DeLuca, Gary Shaw, Kurt Brendlinger and Charles Champion, are members of our executive committee. Committees Our Board of Directors has no committees other than the Audit Committee, the Compensation Committee and the Executive Committee. Director Independence Gary Margolis and Clifford Hyatt would be considered “independent directors” as defined by NASDAQ Marketplace Rules. Resignation James Kimmel served on our Board of Directors from January 8, 2007 through January 22, 2007. Item 10. Executive Compensation Compensation of Executive Officers The following table summarizes compensation paid or, or earned by our former Chief Executive Officer and current Chairman of the Board, President of the EliteXC Live division and President of the ProElite.com division. Name and Principal Position Year Salary Bonus Option Awards Non-Equity Incentive Plan Compensation Non-qualified Deferred Compensation Earnings All Other Compensation Total Doug DeLuca, former Chief Executive Officer $ - $ $ - $ Charles Champion, Chief Executive Officer $ $ Gary Shaw, President of EliteXC Live (2) $ - $ - - $ $ $ - $ - - $ $ Kelly Perdew, President of ProElite.com $ - $ - - - $ $ - $ - - - $ 31 (1) This value represents the dollar amount recognized for financial statement reporting purposes with respect to the year ended December 31, 2007 and the period from August 10, 2006 (inception) to December 31, 2006 for the fair value of stock options granted, in accordance with SFAS 123R. Pursuant to SEC rules, the amounts shown exclude the impact of estimated forfeitures related to service-based vesting conditions. For additional information on the valuation assumptions with respect to these grants, refer to Note 11 of our financial statements in this Annual Report. These amounts reflect our accounting expense for these awards, and do not correspond to the actual value that will be recognized from these awards by the named director. (2) “All Other Compensation” for Mr. Shaw includes housing allowances and reimbursement of office fees. Employment Agreements and Severance Agreements The Company entered into several new employment agreements with newly appointed executive officers and key employees of the Company. Charles Champion. The Company agreed to employ Mr. Champion as the Company’s Chief Executive Officer effective March 3, 2008. The term of the Champion Agreement is for two years. Mr. Champion is to receive an annual salary of $240,000, with bonuses at the discretion of the Board. Mr. Champion was granted five-year options to purchase 1,000,000 shares of the Company’s Common Stock at an exercise price of $2.00 per share. Stock Option Grants The following table sets forth information as of December 31, 2008 concerning unexercised options, unvested stock and equity incentive plan awards for the executive officers named in the Summary Compensation Table. OUTSTANDING EQUITY AWARDS AT YEAR ENDED DECEMBER 31, 2008 Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Awards Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Doug DeLuca, former Chief Executive Officer - - $ 10/03/09 Gary Shaw, President of EliteXC Live - - $ 11/25/11 Kelly Perdew, President of ProElite.com - $ 01/07/17 Kelly Perdew, President of ProElite.com - - $ 10/16/11 Kelly Perdew, President of ProElite.com - - $ 12/15/11 32 Stock Option Plan In 2006, the Company adopted its 2006 Stock Option Plan (the “2006 Plan”) and amended the plan in 2007, pursuant to which the Company is authorized to grant awards of up to 8,000,000 shares of common stock to employees, officers, directors, consultants and advisors. The 2006 Plan is to be administered by the Board of Directors or a committee to whom the Board of Directors has delegated some or all of the administration of the plan. As of the date of this Annual Report, the Board of Directors administers the 2006 Plan. The Board of Directors may also delegate nondiscretionary administrative duties to such employees of the Company as it deems proper. The Board of Directors will determine the persons to whom awards shall be made, the number of shares to be covered by each award, and the terms thereof. In doing so, the Board of Directors shall take into account the duties of the respective persons, their present and potential contributions to the success of the Company and such other factors as the Board of Directors shall deem relevant in connection with accomplishing the purposes of the 2006 Plan. Under the 2006 Plan, the Board of Directors can make awards of options. Unless otherwise determined by our Board of Directors, awards granted under the 2006 Plan are not transferable other than by will or by the laws of descent and distribution. No award shall have a term exceeding ten years, measured from the date of the grant. In the event that the Company or the division, subsidiary or other affiliated entity for which a 2006 Plan participant performs services is sold, merged, consolidated, reorganized or liquidated, and the Plan is not continued, all unvested options immediately vest. The Board of Directors may amend, suspend or terminate the 2006 Plan or any portion thereof at any time; provided, however, that no amendment shall be made without stockholder approval if such approval is necessary to comply with any applicable tax or regulatory requirement. During 2008, we granted 1,450,000 options under the 2006 Plan to purchase shares at exercise prices from $2.00 to $7.01 per share.As of December 31, 2008, there were outstanding options under the 2006 plan to purchase approximately 4,170,820 shares of our common stock at a weighted average exercise price of approximately $2.42 per share. During 2007, we granted 3,745,000 options under the 2006 Plan to purchase shares at exercise prices from $2.00 to $7.00 per share. As of December 31, 2007, there were outstanding options under the 2006 Plan to purchase approximately 4,875,859 shares of our common stock at a weighted- average exercise price of approximately $2.18 per share. Compensation of Directors During the years ended December 31, 2008 and 2007, we did not pay any of our directors any cash compensation for serving on the Board of Directors of Directors. Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth, as of December 31, 2008, certain information regarding beneficial ownership of our common stock by (i) each person or entity who is known by us to own beneficially more than 5% of the outstanding shares of common stock, (ii) each of our directors, and (iii) all directors and executive officers as a group. As of December 31, 2008, there were 55,854,726 shares of our common stock issued and outstanding. In computing the number and percentage of shares beneficially owned by a person, shares of common stock that a person has a right to acquire within sixty (60) days of December 31, 2008, pursuant to options, warrants or other rights are counted as outstanding, while these shares are not counted as outstanding for computing the percentage ownership of any other person. Unless otherwise indicated, the address for each shareholder listed in the following table is c/o ProElite, Inc., 12121 Wilshire Boulevard, Suite 1001, Los Angeles, California 90025. This table is based upon information supplied by directors, officers and principal shareholders. 33 Name of Beneficial Owner Shares Beneficially Owned Percent of Total Officers, Directors, and 5% Shareholders Douglas DeLuca (1) % Charles Champion - * David Marshall (2)(3)(5) % Kurt Brendlinger (2)(4)(5) % Gary Shaw (6) % William Kelly (7) * Kelly Perdew (8) % Dale Bolen (9) * Gary Margolis (15) 343 N. Lima Street Sierra Madre, CA 91024 - * Clifford Hyatt (15) c/o Pillsbury Winthrop Shaw Pittman LLP 725 South Figueroa Street, Suite 2800 Los Angeles, CA 90017 - * Ken Hershman (10) c/o Showtime Networks 51 W. 52nd St New York, NY 10019 - * All Officers and Directors as a group (ten persons) % Lifelogger LLC (5) 11845 W. Olympic Blvd., #1125W Los Angeles, CA 90064 % Santa Monica Capital Partners II, LLC (3)(5) 11845 W. Olympic Blvd., #1125W Los Angeles, CA 90064 % Eric Pulier (2)(5)(11) 11845 W. Olympic Blvd., #1125W Los Angeles, CA 90064 % Hunter World Markets, Inc. (13) 9300 Wilshire Blvd., Penthouse Beverly Hills, CA 90212 % Absolute Return Europe Fund (14) c/o Hunter World Markets, Inc. 9300 Wilshire Blvd., Penthouse Beverly Hills, CA 90212 % Showtime Networks Inc.(11)(12) 1633 Broadway New York, NY 10019 % * Less than 1%. (1) Douglas DeLuca also holds a warrant to purchase 25,000 shares of common stock at an exercise price of $0.60 per share, which expires on October 3, 2009. (2) 3,205,665 of the shares reported by each of David Marshall, Kurt Brendlinger, and Eric Pulier are owned through their beneficial ownership of Santa Monica Capital Partners II, LLC. Messrs. Marshall, Brendlinger and Pulier each beneficially own 33 1/3% of Santa Monica Capital Partners II, LLC. 721,155 of the shares reported by each of David Marshall, Kurt Brendlinger, and Eric Pulier are owned through their beneficial ownership of Lifelogger, LLC, which is beneficially owned through their ownership of Santa Monica Capital Partners II, LLC. Each of Messrs. Marshall, Brendlinger and Pulier disclaims beneficial ownership of shares of our common stock in excess of his percentage ownership of Santa Monica Capital Partners II, LLC. (3) Mr. Marshall’s interest in Santa Monica Capital Partners II, LLC is held indirectly by Santa Monica Capital, LLC, of which he is the sole member. The remaining 395,225 shares are owned through Santa Monica Capital, LLC. Mr. Marshall is also the sole shareholder of David Marshall, Inc., which owns a warrant to purchase 125,000 shares of common stock at an exercise price of $0.60 per share, which expires on October 3, 2009. (4) Mr. Brendlinger’s interest in Santa Monica Capital Partners II, LLC is held indirectly by E’s Holdings, Inc., of which he is the sole shareholder. The remaining 413,143 shares are owned through E’s Holdings, Inc. Mr. Brendlinger also owns a warrant to purchase 75,000 shares of common stock at an exercise price of $0.60 per share, which expires on October 3, 2009. 34 (5) Santa Monica Capital Partners II, LLC is the record owner of 9,616,994 shares of our common stock and beneficially owns 2,163,466 shares of our common stock by reason of its 54.8% ownership interest of Lifelogger, LLC. Santa Monica Capital Partners II disclaims beneficial ownership of shares of our common stock in excess of its percentage ownership of Lifelogger LLC. As described above in notes 2 thru 4, Messrs. Marshall, Brendlinger and Pulier beneficially own shares of our common stock by reason of their membership ownership of Santa Monica Capital Partners II, LLC. (6) Gary Shaw holds a warrant to purchase 250,000 shares of common stock at $2.00 per share, which expires on November 25, 2011. (7) William Kelly does not own any shares of common stock. The number of shares reported as beneficially owned by Mr. Kelly are shares of common stock underlying the options granted to Mr. Kelly pursuant to his employment agreement. Mr. Kelly holds an option to purchase 393,894 shares of common stock at $2.00 per share with vesting over three years ending October 2, 2009, and was granted an option in April 2007 to purchase 75,000 shares of common stock at $3.25 per share with vesting over three years ending April 30, 2010. (8) Kelly Perdew does not own any shares of common stock. The number of shares reported as beneficially owned by Mr. Perdew are shares of common stock underlying the options granted to Mr. Perdew pursuant to his employment agreement. Mr. Perdew holds an option to purchase 1,678,146 shares of common stock at $2.00 per share, of which 760,146 have vested or will vest within the next 60 days. Mr. Perdew also holds warrants to purchase 15,000 and 5,000 shares of common stock at $2.00 per share, which expire on October 15, 2011 and December 15, 2011, respectively. (9) Dale Bolen does not own any shares of common stock. The number of shares reported as beneficially owned by Mr. Bolen are shares of common stock underlying an option grant. Mr. Bolen holds an option to purchase 200,000 shares of common stock at $6.00 per share, of which 25,000 have vested or will vest within the next 60 days. (10) Ken Hershman was appointed to the Board of Directors pursuant to the exclusive distribution agreement with Showtime Networks, Inc., dated November 8, 2006 and the investor rights agreement entered into with SNI, dated January 3, 2007. (11) Mr. Pulier’s interest in Santa Monica Capital Partners II, LLC is held indirectly by New Vision Ventures, LLC, of which he is Manager. The remaining 493,251 shares are owned through New Vision Ventures, LLC. Mr. Pulier also owns a warrant to purchase 25,000 shares of common stock at an exercise price of $0.60 per share, which expires on October 3, 2009. (12) Consists of 5,000,001 shares of our common stock and warrants to purchase up to 1,166,667 shares of our common stock at $2.00 per share, owned of record by Showtime Networks Inc., a wholly owned subsidiary of CBS Corporation. Showtime also has a warrant to purchase an additional 2,500,000 shares of our common stock at $2.00 per share upon the earlier of November 8, 2009 and the date when the Exclusive Distribution Agreement, described above under Description of Business, is terminated due to a breach on our part, if any. Showtime also has a warrant to purchase 2,500,000 shares of our common stock at $2.00 per share with vesting over three years ending November 8, 2009. (13) Includes 2,522,949 shares of common stock owned by Hunter World Markets, Inc. and 30,000 shares of common stock controlled by a principal of Hunter World Markets, Inc. Includes a warrant to purchase 350,000 shares of common stock at an exercise price of $0.60 per share. The number of shares reported includes a warrant to purchase 2,750,000 shares of common stock at an exercise price of $2.00 per share, which is not exercisable until October 3, 2007. (14) Includes 3,291,579 shares of common stock and warrants to purchase 1,000,000 shares of common stock at exercise prices of $7.00 per share. (15) Mr. Margolis and Mr. Hyatt were appointed directors pursuant to the Placement Agent Agreement with Hunter World Markets, Inc. 35 Equity Compensation Plan Information The following table summarizes as of December 31, 2008, the number of securities to be issued upon the exercise of outstanding derivative securities (options and rights); the weighted-average exercise price of the outstanding derivative securities; and the number of securities remaining available for future issuance under our equity compensation plans. Plan Category Number of securities to be issued upon exercise of o utstanding options, and rights Weighted-average exercise price of outstanding options, and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders Equity compensation plans not approved by security holders (a) - (a) Amount represents warrants issued outside of the 2006 Stock Option Plan. The Company adopted its 2006 Stock Option Plan and amended the plan in 2007, reserving a total of 8,000,000 shares. The plan provides for the issuance of statutory and non-statutory stock options to employees, directors and consultants, with an exercise price equal to the fair market value of the Company’s common stock on the date of grant. Item 12. Certain Relationships and Related Transactions This section describes the transactions we have engaged in with persons who were directors, officers or affiliates at the time of the transaction, and persons known by us to be the beneficial owners of 5% or more of our common stock as of December 31, 2008. We have entered into a three-year term consulting agreement ending on September 30, 2009, with Santa Monica Partners II, LLC, a Delaware limited liability company whose members include Kurt Brendlinger, our Secretary and a director, David Marshall, our Chairman and a director, and Eric Pulier. Pursuant to this agreement, we pay a monthly consulting fee of $30,000 to Santa Monica Capital Partners II, LLC for services relating to strategic planning, investor relations, acquisitions, corporate governance and financing. Additionally, we incurred costs of approximately $200,000 for services paid on behalf of Santa Monica Capital Partners II, LLC. We have entered into an exclusive distribution agreement with Showtime Networks, Inc. We have acquired certain assets from Lifelogger LLC, a Delaware limited liability company, in exchange for 4,000,000 shares of our common stock. Santa Monica Capital Partners II, LLC, a limited liability company, indirectly owns approximately 61% in membership interest in Lifelogger LLC through SASHC, LLC, a California limited liability company. Santa Monica Capital Partners II owns a 68.75% membership interest in SASHC, LLC, which owns approximately 88.9% in membership interests in Lifelogger LLC. In July 2007, four institutional investors purchased $22.5 million of our units, as described earlier under Private Placements. Each unit consisted of one share of our common stock and one half of a five-year warrant to purchase one share of our common stock. In addition, on or about August 23, 2007, the investors purchased an additional 357,143 shares of common stock from certain selling shareholders, including executive officers, directors, shareholders holding more than 5% of the outstanding shares of common stock of the Company, and their affiliates. In connection with the sale of shares by the selling shareholders, we issued warrants to purchase an additional 178,571 shares of our common stock. We agreed to issue the additional warrants in consideration of the selling shareholders' entering into a lock-up agreement, whereby each of the shareholders agreed to not sell any shares owned directly or indirectly by any of them for a period of 18 months from the date of this prospectus. Approximately 27 security holders participated in the August sale, and no one shareholder received more than $833,921. 36 Item 13. Exhibits See the attached exhibit index. Item 14. Principal Accountant Fees and Services Gumbiner Savett, Inc. audited our financial statements for the years ended December 31, 2008, December 31, 2007 and the period from inception (August 10, 2006) to December 31, 2006. The following table shows amounts billed by Gumbiner Savett, Inc. during the periods ended December 31, 2008, December 31, 2007 and 2006: Audit fees $ $ $ Audit-related fees - - Tax fees - - All other fees - - Audit fees represent amounts billed for professional services rendered for the audit of our annual financial statements, the review of our interim financial statements, review of our filings on Form SB-2 for securities registrations, and the audit of financial statements of King of the Cage, an acquisition closed in September 2007. 37 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Shareholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors ProElite, Inc. We have audited the accompanying consolidated balance sheets of ProElite, Inc. and subsidiaries (the “Company”) as of December 31, 2008 and 2007, and the related consolidated statements of operations, shareholders' equity and cash flows for the years ended December 31, 2008 and 2007. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of ProElite, Inc. and subsidiaries as of December 31, 2008 and 2007, and the results of their operations and their cash flows for the years ended December 31, 2008 and 2007 in conformity with United States generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has suffered losses from operations and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management's plan in regard to these matters is also described in Note 2. The consolidated financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ GUMBINER SAVETT INC. GUMBINER SAVETT INC. November 18, 2011 Santa Monica, California F-2 ProElite, Inc. Consolidated Balance Sheets December31, December31, Assets Current assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowance of $328,562 and $255,901, respectively - Prepaid expenses Current assets of discontinued operations - Total current assets Fixed assets, net Other assets Intangible assets, net – discontinued operations Goodwill – discontinued operations - Investment in Entlian/SpiritMC - Prepaid distribution costs, net - Prepaid license fees, net - Prepaid services, net - Deposits and other assets Total other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Note payable – Showtime $ $ Accounts payable Accrued expenses Accounts payable and accrued expense - Showtime - Future payments due for acquired companies – discontinued operations Accrued liabilities from predecessor company Other accrued liabilities - West Coast Settlement - Discontinued Operations Total current liabilities Deferred rent and lease incentive Note Payable Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $0.0001 par value, 20,000,000 shares authorized, 0 shares issued - - Common stock, $0.0001 par value, 250,000,000 shares authorized, 55,854,726 and 51,659,488 shares issued and outstanding at December31, 2008 and December31, 2007, respectively Common stock to be issued Additional paid-in-capital Accumulated other comprehensive loss (71,331 ) (86,793 ) Accumulated deficit (86,944,834 ) (31,377,397 ) Total shareholders’ equity ) Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements F-3 ProElite, Inc. Consolidated Statements of Operations Year Ended December31, 2008 Year Ended December31, Revenue $
